 

 

Case 3:18-cv-01496-JD. Docume Ht Filed 10/23/18 Page 1 of 81

SEALED BY O
OF THE COURT

Joseph R. Saveri (State Bar No. 130064) FILED
Steven N. Williams (State Bar No. 175489)
Nicomedes Sy Herrera (State Bar No. 275332) OCT 23 2018
Kevin Rayhill (State Bar No. 267496) sous, SOUR
Kyla Gibboney (State Bar No. 301441) SUSAN Y. COURT
V Chai Oliver Prentice (State Bar No. 309807) SHER RS Cr oF CALIFORNIA
JOSEPH SAVERI LAW FIRM, INC. OAKLAND OFFICE

601 California Street, Suite 1000

San Francisco, California 94108

Telephone: (415) 500-6800

Facsimile: (415) 395-9940

Email: jsaveri@saverilawfirm.com
swilliams@saverilawfirm.com
nherrera@saverilawfirm.com
krayhill@saverilawfirm.com
kgibboney @saverilawfirm.com
vprentice@saverilawfirm.com

Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

UNITED STATES OF AMERICA; STATES Case No.: 4:18-cv-01496-DMR
OF CALIFORNIA, COLORADO,

CONNECTICUT, DELAWARE, FLORIDA, CORRECTED FIRST AMENDED
GEORGIA, HAWAII, ILLINOIS, INDIANA, COMPLAINT FOR VIOLATIONS OF:
IOWA, LOUISIANA, MARYLAND,

MICHIGAN, MINNESOTA, MONTANA, 1. THE FEDERAL FALSE CLAIMS
NEVADA, NEW JERSEY, NEW MEXICO, ACT, 31 U.S.C. §§ 3729-3733; AND
NEW YORK, NORTH CAROLINA,

OKLAHOMA, RHODE ISLAND, 2. THE FALSE CLAIMS ACTS OF
TENNESSEE, TEXAS, VERMONT, AND THE PLAINTIFF STATES,
WASHINGTON; THE COMMONWEALTHS COMMONWEALTHS, AND THE
OF MASSACHUSETTS AND VIRGINIA; DISTRICT OF COLUMBIA

AND THE DISTRICT OF COLUMBIA,

ex rel. ZACHARY SILBERSHER, QUI TAM ACTION FILED

IN CAMERA AND UNDER SEAL

Plaintiffs,
DO NOT PLACE IN PRESS BOX
v. DO NOT ENTER ON PACER

VALEANT PHARMACEUTICALS JURY TRIAL DEMANDED
INTERNATIONAL, INC., VALEANT
PHARMACEUTICALS INTERNATIONAL,
SALIX PHARMACEUTICALS, LTD., SALIX
PHARMACEUTICALS, INC., AND DR.
FALK PHARMA GMBH,

Defendants.

 

 

 

FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
o tn KO A FP WY NY

oO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 2 of 81

Plaintiff-Relator Zachary Silbersher (“Relator”), through his attorneys the Joseph Saveri
Law Firm, Inc., on behalf of the United States of America; the States of California, Colorado,
Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland,
Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New York, North Carolina,
Oklahoma, Rhode Island, Tennessee, Texas, Vermont, and Washington; the Commonwealths of
Massachusetts and Virginia; and the District of Columbia (the foregoing states, commonwealths and
the District of Columbia collectively, “the Plaintiff States”), for his Complaint against defendants
Valeant Pharmaceuticals International, Inc., Valeant Pharmaceuticals International (collectively with
Valeant Pharmaceuticals International, Inc., “Valeant”), Salix Pharmaceuticals, Ltd., Salix
Pharmaceuticals, Inc. (collectively with Salix Pharmaceuticals, Ltd., “Salix”), Dr. Falk Pharma
GmbH (“Dr. Falk”) (Valeant, Salix, and Dr. Falk collectively, “Defendants”), alleges, based upon
personal knowledge, relevant documents, and information and belief, as follows:

I. INTRODUCTION

A. Overview of Defendants’ False Claims
1. This is an action to recover damages and civil penalties on behalf of the United States

of America and the Plaintiff States arising from Defendants’ violations of the federal False Claims
Act, 31 U.S.C. §§ 3729-3733 (the “Federal FCA”); and the false claims acts of the Plaintiff States
(the “State FCAs”).

2. Defendants manufacture, sell, and distribute Apriso® (mesalamine) Extended Release
Capsules, the application for which was approved by the FDA on October 31, 2008. Mesalamine is
sometimes also referred to as mesalazine, 5-aminosalicylic acid, or 5-ASA. Doctors widely prescribe
Apriso® to treat patients with ulcerative colitis. Ulcerative colitis is an inflammatory-bowel disease
that causes inflammation and ulcers within the colon. The active-pharmaceutical ingredient in
Apriso® is mesalamine. Mesalamine has been widely used for decades in numerous pharmaceutical
formulations to treat ulcerative colitis, and has long been off-patent.

3. Mesalamine acts topically upon the sores within the colon. When orally administered,
mesalamine must travel through the stomach and reach the colon to be therapeutically effective. The

difficulty, however, is that mesalamine is easily metabolized in the stomach. When metabolized,

-l-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
> WW

“SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 3 of 81

mesalamine will be absorbed into the blood stream, which is known as “systemic” absorption. When
systemically absorbed, the drug will not pass through the stomach and into the colon. Thus, oral
mesalamine drugs are typically formulated so that the drug can pass through the stomach, without
being metabolized, and eventually reach the colon, where it can act topically upon the ulcers. The
extent to which the drug is released in the colon is sometimes referred to as “colonic bioavailability.”

4. To increase colonic bioavailability, Apriso® encases the drug within an enteric coating
to delay release of the drug. Apriso® also uses a polymer matrix core to extend release of the drug
through as much of the colon as possible. An enteric coating will only dissolve above a certain pH-
threshold. Thus, because the pH of the stomach is typically lower than that of the colon, enteric
coatings have been used with oral mesalamine formulations so that the drug can pass through the
stomach without being metabolized. When the drug reaches the colon, where the pH is higher, the
enteric coating dissolves, and the drug is released.

5. Defendants hold a fraudulently-obtained patent that has excluded generic alternatives
to Apriso®. On information and belief, the patent was obtained through fraudulent and misleading
statements to the United States Patent and Trademark Office (the “Patent Office”). As a result of
Defendants’ unlawful conduct that has excluded generic competition for Apriso®, Defendants have
excluded generic competition for Apriso® and charge an artificially high price for the drug.

6. Apriso® is covered by Medicare, Medicaid, and various federal and state government-
funded health programs. Government health funds pay a significant portion of Apriso®’s artificially
high prices. Each and every claim submitted to one of these government agencies for payment or
reimbursement for Apriso® is a false claim in violation of the Federal FCA and (where applicable) a
relevant State FCA, because Defendants gave the federal government and the Plaintiff States
multiple express and implied assurances that the price Defendants were charging for Apriso® was
“fair and reasonable.” It was not. The federal government and the Plaintiff States materially relied
on Defendants’ false and misleading statements and certifications when paying or reimbursing claims
for Apriso®. Defendants knowingly and intentionally caused each claim to be submitted for an

artificially high price that Defendants charged as a result of their fraudulently-obtained patent.

-2-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
o nN HR A SP WY NW

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 4 of 81

7. There are two sets of patents relating to Apriso®. The first set consists of a single
method of use patent: U.S. Patent No. 8,865,688 (“the ’688 Patent”). The ’688 Patent was issued
on October 21, 2014 and will not expire until May 1, 2030.

8. The ’688 Patent claims a method for administering certain granulated mesalamine
formulations without food. The Apriso® formulation is covered by the granulated mesalamine
formulation claimed in the ’688 Patent. As previously discussed, the granulated mesalamine
formulation combines an enteric pH-dependent coating, which provides for delayed release, and a
polymer matrix core, which provides for extended release.

9. During prosecution of the ’688 Patent application, Defendants argued to the Patent
Office that administering the claimed granulated mesalamine formulation without food was not
obvious. After a lengthy prosecution, the Patent Office granted the ’688 Patent based on this
purported novelty. Defendants, however, intentionally withheld material information demonstrating
that it was obvious in light of prior art that Valeant’s claimed granulated mesalamine formulation
would be effective when administered without food. Valeant intentionally withheld such information
for the purpose of obtaining the ’688 Patent, excluding generic competitors, and charging
supracompetitive prices for Apriso®.

10. First, Defendants withheld disclosure of two scientific studies— published before
Defendants applied for the 688 Patent—that disclosed administering granulated mesalamine
formulations, such as those in Apriso®, would be effective without food. These studies were Martin
Brunner, et a/., “Gastrointestinal Transit and Release of 5-Aminosalicylic Acid From 153Sm-
Labelled Mesalazine Pellets vs. Tablets in Male Healthy Volunteers,” Aliment Pharmacol. Ther.
17:1163-1169 (2003) (“Brunner”); and Yuri Marakhouski et al., “A Double-Blind Dose-Escalating
Trial Comparing Novel Mesalazine Pellets With Mesalazine Tablets in Active Ulcerative Colitis.”
Aliment Pharmacol. Ther. 21:133-140 (2005) (“Marakhouski”).

11. Defendants not only were aware of these studies: they participated in them. Dr. Falk’s
head of research and development, Roland H. Greinwald, Ph.D., was a co-author of both studies. In

addition, Dr. Falk provided the granulated mesalamine formulations used in the Brunner study, and

-3-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Pp WwW NN

oOo won wn ™

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 5 of 81

+ underwrote the Marakhouski study. Yet, Defendants failed to disclose the studies to the Patent
Office during prosecution of the ’688 Patent.

12. Second, Defendants withheld information showing that the colonic bioavailability of
other pH-dependent mesalamine drugs using enteric coatings decreased when administered with
food. This was all the more shocking because Defendants had disclosed these other drugs to the
Patent Office a few years earlier when Defendants argued the opposite position: that it was not
obvious to administer a different mesalamine drug with food.

13. Specifically, on July 16, 2009, in connection with Defendants’ prosecution of an
earlier patent, Defendants told the Patent Office: “one of ordinary skill in the art, upon review of all
the information available at the time the instant application was filed, would have expected the
bioavailability [at the colon] of balsalazide to decrease when taken with food, and not increase, as
maintained by the Examiner.” At that time, Defendants also gave the Patent Office data
demonstrating that for three other commercially available mesalamine formulations (including
Lialda, Claversal and Asacol), colonic bioavailability (i.e., efficacy) decreased when taken with food.
In other words, Defendants had represented to the Patent Office in 2009 that administration of
mesalamine with food was unexpected and novel (because those possessing ordinary skill in the
relevant arts would have expected to administer mesalamine without food, because doing so would
have increased the colonic bioavailability and therefore efficacy of the drug).

14. Five years later, however, while prosecuting the ’688 Patent, Defendants claimed the
opposite, falsely representing to the Patent Office that administering mesalamine without food was
unexpected. Defendants knowingly and intentionally omitted information that did not support their
new claim, including information about similar mesalamine formulations that they had relied on in
their earlier and inconsistent arguments to the Patent Office. Defendants’ omissions during
prosecution of the ’688 Patent were intentional. Indeed, the ’688 Patent and the earlier patent each
shared an inventor (Lorin Johnson), and they were prosecuted by the same patent attorney (Jonathan
Sparks).

15. Defendants’ willful deceit was confirmed on May 19, 2017, when the Patent Office’s

Patent Trial and Appeal Board (“PTAB”) invalidated the 688 Patent on the grounds it was obvious

-4-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
& Ww

io OUST

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 6 of 81

in light of the Brunner and Marakhouski articles. See GeneriCo, LLC v. Dr. Falk Pharma GmbH,
No. IPR2016-00297, Final Written Decision, Dkt. 55 at 21-22 (P.T.A.B. May 19, 2017)
(“GeneriCo”). Specifically, the PTAB held that administration of Apriso® “without food” would
have been obvious in light of the Brunner and Marakhouski articles, which Defendants intentionally
withheld from the Patent Office.

16.  Valeant is appealing the PTAB’s decision and a similar district court opinion (Salix
Pharmaceuticals Inc. ». Mylan Pharmaceuticals, Inc., No. 1:15-cv-00109-IMK, Slip Op., Dkt. 255
(N.D.W. Va. Sept. 12, 2017)) to the Federal Circuit. The two appeals have been assigned to the same
merits panel and are being heard as companion cases. See Dr. Falk Pharma GmbH »v. GeneriCo, LLC,
No. 17-2312, Dkt. 37 (Fed. Cir. Nov. 7, 2017) (PTAB appeal), and Dr. Falk Pharma GmbH ».
GeneriCo, LLC, No. 17-2636, Dkt. 30 (Fed. Cir. Nov. 7, 2017) (N.D.W. Va. appeal).

17. The second set of patents are known collectively as the “ Otterbeck Patents.” The
Otterbeck Patents are U.S. Patent Nos. 6,551,620 (“the 7620 Patent”), 8,337,886 (“the ’886
Patent”), 8,496,965 (“the ’965 Patent”), 8,911,778 (“the ’778 Patent”), 8,940,328 (“the °328
Patent”) and 8,956,647 (“the ’647 Patent”).

18. The Otterbeck Patents all expired on April 20, 2018. However, Defendants have not
asserted (or have withdrawn their assertions) that the Otterbeck Patents restrict certain
pharmaceutical manufacturers from introducing generic alternatives to Apriso®. On information and
belief, Defendants have not pressed the Otterbeck Patents against generic competitors because the
Otterbeck Patents are invalid, and Defendants know it. As set forth in greater detail below,
Defendants did not disclose material information that would have shown that the allegedly novel
innovations claimed in the Otterbeck Patents had been disclosed in or were obvious in light of prior
art. Specifically, at least four prior art patents anticipate all or nearly all of the alleged inventions
claimed in the Otterbeck Patents, rendering them unpatentable. Defendants failed to disclose this
prior art to the Patent Office.

19.  Apriso® was originally approved by the United States Food and Drug Administration
(the “FDA”) on October 31, 2008 (Application No. N022301). Apriso®’s FDA-approved exclusivity

expired on October 31, 2011. Generic manufacturers were ready to enter the market soon after the

5.
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
&

a DN NN

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 7 of 81

FDA exclusivity period expired, and they would have been able to adequately to supply the
commercial quantities of generic Apriso® necessary to meet market demand.

20. The first generic manufacturer to file an Abbreviated New Drug Application
(“ANDA”) for FDA approval to introduce a generic version of Apriso® was Lupin Pharmaceuticals,
Inc. (“Lupin”). Valeant filed an infringement action asserting the Otterbeck Patents against Lupin
on September 7, 2012 (the 688 Patent had not yet issued at that time). On September 11, 2014, the
Patent Office notified Valeant that it would issue the ’688 Patent upon payment of the issue fee. The
next day, on September 12, 2014, Lupin and Valeant reached a settlement under which Valeant
dismissed all claims relating to the Otterbeck Patents, and Lupin agreed not to introduce a generic
until 2022.

21. But for the fraudulently acquired 688 Patent, Lupin would not have agreed to stay
out of the market until four years after the Otterbeck Patents were due to expire. Moreover, but for
the 688 Patent, the FDA would have granted Lupin’s ANDA soon after Defendants’ withdrawal of
the claims relating to the Otterbeck Patents.

32. Because the 688 Patent was fraudulently obtained and unenforceable, Lupin would
have entered the market soon after Defendants ceased enforcing the Otterbeck Patents.

23, After dismissing its infringement claims relating to the Otterbeck Patents against
Lupin, Defendants dismissed their infringement claims relating to the Otterbeck Patents against
other generic manufacturers. But for the 688 Patent, those other manufacturers would have also
introduced generic alternatives to Apriso® soon after Defendants’ withdrawal of their claims relating
to the Otterbeck Patents against them, and the FDA would have granted these pending ANDAs
sooner.

24. Such generic competition would have reduced the price of Apriso® by at least 80%,
and Defendants would have reasonably expected to lose at least 90% of Apriso®’s market share.
Defendants’ misconduct has allowed them unlawfully to set and maintain artificially inflated prices
for Apriso®. The federal government and the Plaintiff States, through Medicare, Medicaid, and their
various health services, have paid artificially inflated prices for Apriso® throughout the intervening

time. Because Defendants are able to charge inflated prices for Apriso® due to their false or

-6-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
-p Ww

o Oo sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 8 of 81

misleading statements, each claim for Apriso® is a violation of the False Claims Act. Moreover,
through Defendants’ unlawful conduct, they have been able to obtain payment or reimbursement for
prescriptions of Apriso® that would have otherwise been filled with less expensive generic
alternatives.

25. The additional protection granted by the ’688 Patent gave Defendants added leverage
in litigation with potential generic manufacturers of Apriso®. Defendants used this leverage to avoid
defending the validity of the Otterbeck Patents, which in turn allowed Defendants to continue
excluding generic alternatives to Apriso® from entering the market.

26. The delay caused by Defendants’ manipulation of the regulatory structure for generic
approval (described below) has allowed Defendants to reap a windfall of hundreds of millions of
dollars in additional Apriso® revenue to date, a windfall that will continue while the FDA withholds
preliminary approval for the generics pending resolution of Defendants’ appeal of the PTAB decision
invalidating the ’688 Patent. Much of this windfall has come at the expense of federal and state
government health funds.

B. The Federal and State False Claims Acts

27. The Federal FCA and the State FCAs provide a mechanism for the federal and state
governments to protect their health care funds from unlawful predation. Relator brings this gud tam
action to do so.

28. Asset forth below, Defendants have knowingly presented, or caused to be presented,
false or fraudulent claims for payment or approval by the United States Government and each of the
Plaintiff States in connection with the sale of Apriso® (each, a “False Claim”). These False Claims
include, without limitation: (a) claims for Medicare and Medicaid reimbursement for Apriso®
prescriptions; and (b) claims for payment for direct purchases of Apriso® under certain government
programs.

29. Defendants willfully made false and materially misleading statements to the Patent
Office to fraudulently obtain the ’688 Patent. Defendants unlawfully used the ’688 Patent to exclude

generic competition from the market. Asaresult, Defendants were able to charge artificially inflated

-7-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
sa DN OS

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 9 of 81

prices for Apriso®. Moreover, each and every claim for payment or reimbursement for Apriso® that
would have been substituted for a less expensive generic equivalent also constituted a False Claim.

30. Each and every False Claim for payment or reimbursement for Apriso® submitted by
(or caused to be submitted by) Defendants violated the Federal FCA and the respective State FCAs
because, among other reasons, each False Claim was for an unlawfully elevated, maintained, or
stabilized price contrary to express representations and implied certifications by Defendants to the
federal government that the price of Apriso reflected in each False Claim was “fair and reasonable,”
and not unlawfully elevated, maintained or stabilized in violation of applicable law, including
applicable antitrust laws. Despite knowing their prices were unlawfully inflated, Defendants gave the
federal government and the Plaintiff States multiple express representations and implied assurances
that the prices Defendants were charging for Apriso® were “fair and reasonable,” which the federal
government and the Plaintiff States materially relied upon when paying or reimbursing claims for
Apriso®. Moreover, Defendants made false, fraudulent, and misleading statements to the Patent
Office in connection the submission of each False Claim because the price of Apriso® reflected in
each False Claim was unlawfully elevated as a result of Defendants’ false, fraudulent, and misleading
statements to the Patent Office. Finally, each claim for reimbursement or payment for a prescription
of Apriso® that would have been filled by a generic alternative had Defendants not unlawfully
excluded such competitors from entering the market also constituted a False Claim.

31. According to the Centers for Medicare & Medicaid Services (“CMS”), a federal
agency within the United States Department of Health and Human Services (“DHHS”), between
2011 and 2016 (the last year for which figures are available), Medicare reimbursed approximately
462,491 claims for Apriso® for approximately $183 million.

32. Between 2011 and 2016, the number of claims for Apriso® covered by Medicare
increased on average 37% per year, per-unit prices increased on average by 13% per year, and total
reimbursements increased on average 63% per year during that time. T hus, it is reasonable to infer
that the number and cost of false claims Defendants submitted or caused to be submitted to patients,

insurers and health care providers continued to increase in 2017 and 2018.

-8-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
a

oOo we NY Dn HM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 10 of 81

33.  Apriso® is also covered by Medicaid programs for all Plaintiff States, making
payments relating to Apriso® purchases and reimbursements a substantial burden on Medicaid funds.
Between 2012 and 2016, Medicaid reimbursed 177,213 claims for Apriso® for approximately $65
million. The number of claims for Apriso® paid by Medicaid increased by an average of 41% per year
between 2012 and 2016, and total reimbursements increased by an average of 58% per year during
that time. Thus, it is reasonable to infer that the number and cost of false claims Defendants
submitted or caused to be submitted to patients, insurers and health care providers continued to
increase in 2017 and 2018.

34. The United States Government also purchases Apriso® through government-funded
health programs, including, without limitation, CHIP; the Indian Health Service; the Federal Bureau
of Prisons’ Health Services Division; the Veterans Health Administration; the Military Health
System; the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS); the
Defense Health Agency / TRICARE; and the Coast Guard’s Office of Health Services.

35. Each and every time that Defendants submitted, or caused to be submitted, any False
Claim for payment or reimbursement for Apriso® to the United States Government or any of the
Plaintiff States, Defendants violated the federal False Claims Act, 31 U.S.C. §§ 3729-3733 (the
“Federal FCA”), and the state false claims act of the respective Plaintiff State (each, a “State
FCA”) in which such submission was made, as applicable.

36. Asset forth herein, Defendants’ actions alleged in this Complaint violate the Federal
FCA and the following State FCAs: The California False Claims Act, Cal. Gov’t Code §§ 12650-
12656; Colorado Medicaid False Claims Act, Colo. Rev. Stat §§ 25.5-4-303.5 to -310; Connecticut
False Claims Act, Conn. Gen. Stat. §§ 4-274 to -289; Delaware False Claims and Reporting Act, Del.
Code Ann. tit. 6, §§ 1201-1211; District of Columbia False Claims Act, D.C. Code §§ 2-381.01 to
.09; Florida False Claims Act, Fla. Stat. §§ 68.081-.09; Georgia False Medicaid Claims Act, Ga.
Code Ann. §§ 49-4-168 to 168.6; Hawaii False Claims Act, Haw. Rev. Stat. §§ 661-21 to -31; Illinois
False Claims Act, 740 Ill. Comp. Stat. 175/1-175/8; Indiana False Claims and Whistleblower
Protection Act, Ind. Code §§ 5-11-5.5-1 to -18; lowa False Claims Act, Iowa Code §§ 685.1-.7;

Louisiana Medical Assistance Programs Integrity Law, La. Rev. Stat. §§ 46:437-:440; Maryland

-9-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
me Ww hb

sol NOD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 11 of 81

False Health Claims Act, Md. Code Ann., Health-Gen. §§ 2-601 to -611, Massachusetts False
Claims Act, Mass. Gen. Laws ch. 12, §§ 5A-50; Michigan Medicaid False Claims Act, Mich. Comp.
Laws. §§ 400.601-.615; Minnesota False Claims Act, Minn. Stat, §§ 15C.01-.16; Montana False
Claims Act, Mont. Code Ann. §§ 17-8-401 to -413; Nevada statute concerning Submission of False
Claims to State or Local Government, Nev. Rev. Stat. §§ 357.010-.250; New Jersey False Claims
Act, NJ. Stat. Ann. §§ 2A:32C-1 to -18; New Mexico Medicaid False Claims Act, N.M. Stat. Ann.
§§ 27-14-1 to -15, and New Mexico Fraud Against Taxpayers Act, N.M. Stat. Ann. §§ 44-9-1 to -14;
New York False Claims Act, N.Y. State Fin. Law §§ 187-194; North Carolina False Claims Act,
N.C. Gen. Stat. §§ 1-605 to -618; Oklahoma Medicaid False Claims Act, Okla. Stat. tit. 63, §§ 5053-
5053.7; Rhode Island False Claims Act, R.L Gen. Laws §§ 9-1.1-1 to -9; Tennessee Medicaid False
Claims Act, Tenn. Code Ann. §§ 71-5-181 to -185; Texas Medicaid Fraud Prevention Law, Tex.
Hum. Res. Code Ann. §§ 36.001-.132; Vermont False Claims Act, Vt. Stat. Ann. tit. 32, §§ 630-
642; Virginia Fraud Against Taxpayers Act, Va. Code §§ 8.01-216.1 to .19; and Washington State
Medicaid Fraud False Claims Act, Wash. Rev. Code §§ 74.66.005-.130.

Il. PARTIES

37. The Relator Zachary Silbersher is a citizen of New York. Through his independent
investigation, Relator has uncovered non-public information supporting the claims set forth herein.
The Relator’s independent research and investigation has generated information that is independent
of and materially adds to any publicly disclosed allegations and transactions.

38. Relator is an “original source” of information within the meaning of 31 U.S.C.

§ 3730(e)(4)(B) and all applicable state statutes for the Plaintiff States. Relator has voluntarily
provided the information on which the allegations or transactions alleged herein are based to the
Government and the Plaintiff States before filing this action.

39. Relator seeks to recover all available damages, civil penalties, and other relief for
federal and state-law violations alleged herein. In particular, Relator sues to recover on behalf of the
United States Government and its various agencies administering federally-funded health care
programs, including, without limitation, CHIP; the Indian Health Service; the Federal Bureau of

Prisons’ Health Services Division; the Veterans Health Administration; the Military Health System;

-10-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
o NH UN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 12 of 81

the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS); the Defense
Health Agency / TRICARE; and the Coast Guard’s Office of Health Services. Relator also sues to
recover on behalf of the Plaintiff States and their respective agencies administering State programs
for prescription drug coverage, including, without limitation, Medicaid contributions.

40. Defendant Valeant Pharmaceuticals International is a Canadian corporation with its
principal place of business at 2150 St. Elzéar Boulevard West, Laval, Quebec H7L 4A8. At all times
relevant to the purposes of this litigation, Valeant Pharmaceuticals International sold Apriso® either
directly or through its subsidiaries, agents or affiliates to customers throughout the United States.

41. Defendant Valeant Pharmaceuticals International, Inc., is a corporation organized and
existing under the laws of Delaware, with its principal place of business at 400 Somerset Corporate
Boulevard, Bridgewater, NJ 08807. Valeant Pharmaceuticals International, Inc., is a wholly-owned
subsidiary of Valeant Pharmaceuticals International.

42. Defendant Salix Pharmaceuticals, Ltd. is a corporation organized under the laws of
California, having its principal place of business at 8510 Colonnade Center Drive, Raleigh, North
Carolina 27615. Salix Pharmaceuticals, Ltd. was acquired by Valeant Pharmaceuticals International,
Inc., an indirect, wholly-owned subsidiary of Valeant Pharmaceuticals International on April 1, 2015.

43. Defendant Salix Pharmaceuticals, Inc. is a corporation organized under the laws of
California, having its principal place of business at 8510 Colonnade Center Drive, Raleigh, North
Carolina 27615. Salix is a wholly-owned subsidiary of Salix Pharmaceuticals, Ltd., which was
acquired by Valeant Pharmaceuticals International, Inc., an indirect, wholly-owned subsidiary of
Valeant Pharmaceuticals International on April 1, 2015. At all times relevant to the purposes of this
litigation, Salix Pharmaceuticals, Inc. has been the exclusive licensee of all United States patents
relating to Apriso®.

44. Defendant Dr. Falk Pharma GmbH is a German corporation having its principal place
of business at Leinenweberstr. 5, 79108 Freiburg im Breisgau, Germany. At all times relevant to the
purposes of this litigation, Dr. Falk has been the sole assignee of all rights pertaining to all United

States patents relating to Apriso®.

-11-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Bw

io oF NUN DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 13 of 81

45. Defendants sell Apriso® in the United States pursuant to New Drug Application
(“NDA”) No. N022301, which was approved by the United States Food and Drug Administration
(“FDA”) on October 31, 2008.

Il. JURISDICTION AND VENUE

46. This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. § 1331, 28 U.S.C. § 1367, and 31 U.S.C. §§ 3730(b)(1) and 3732, the last of which
specifically confers jurisdiction on this Court for actions brought pursuant to 31 U.S.C. §§ 3729 and
3730. In addition, 31 U.S.C. § 3732(b) specifically confers jurisdiction on this Court over the state
law claims.

47. Under 31 U.S.C. § 3730(e), and under the comparable provisions of the Plaintiff State
statutes, there has been no statutorily relevant public disclosure of the “allegations or transactions”
in this Complaint. Moreover, whether or not such a disclosure had occurred, Relator would qualify
as an “original source” of the information in this Complaint. Relator has independent knowledge of
the information on which the allegations herein are based; such knowledge materially adds to any
publicly disclosed allegations or transactions; and Relator voluntarily provided the information to the
Government before filing this action and before any public disclosure of the allegations and
transactions in this Complaint material to the false claims alleged herein.

48. This Court has personal jurisdiction over each of the Defendants pursuant to
31 U.S.C. § 3732(a), which authorizes nationwide service of process. Moreover, each of the
Defendants maintains minimum contacts with the United States. Each of the Defendants can be
found, transacts business, and has presented or caused to be presented and continues to present or
cause to be presented false or fraudulent claims for payment in this District.

49. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1395(a) and
31 U.S.C. § 3732(a) because Defendants can be found in and transact business in this District. At all
times relevant to this Complaint, each of the Defendants regularly conducted substantial business
within this District and made significant sales within this District. Moreover, numerous acts violating
31 U.S.C. §§ 3729-3733 occurred in this District, and a substantial part of the events giving ris¢ to

the claims alleged herein occurred here.

-12-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
ce

io 7m ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 14 of 81

50. Many of the acts underlying the false claims allegations herein occurred in this
District.

IV. FEDERAL AND STATE-FUNDED HEALTH CARE PROGRAMS

51. | Government-funded health care programs cover medical services and prescriptions
for one-third of the United States population.

A. Medicare

52. Medicare is a federally-funded health insurance program primarily benefitting the
elderly. Medicare was created in 1965 when Title XVIII of the Social Security Act was adopted.

53, The Medicare program has four parts: Part A, Part B, Part C, and Part D. Medicare
Part A (“Part A”), the Basic Plan of Hospital Insurance, covers the cost of inpatient hospital services
and post-hospital nursing facility care. Medicare Part B, the Voluntary Supplemental Insurance Plan,
covers the cost of services performed by physicians and certain other health care providers, both
inpatient and outpatient, if the services are medically necessary and directly and personally provided
by the provider. Medicare Part C covers certain managed care plans. Medicare Part D provides
subsidized prescription drug coverage for Medicare beneficiaries.

54. Medicare provides benefits for patients being treated with Apriso®.

55. The Medicare program is administered through CMS at the DHHS.

B. Medicaid

56. Medicaid is jointly administered by the United States and each of the separate states,
including the Plaintiff States.

57. Individual state Medicaid programs are administered by each individual state, subject
to oversight by the United States in accordance with statutes and regulations promulgated by the
United States and the Secretary of the DHHS. Pursuant to these statutes and regulations, the United
States provides financial assistance to each of the state Medicaid programs by providing each state
with financing equal to at least 50% of the costs incurred by the state Medicaid programs. In some
instances, the United States provides financing equal to as much as 75% of program costs incurred,
including the costs incurred for reimbursing providers for dispensing prescription drug products

(such as Apriso®) to Medicaid beneficiaries.

-13-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
o st KH NH OF

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 15 of 81

58. Each state Medicaid program obtains federal financial assistance by submitting
quarterly claims to the United States for federal financial assistance related to the costs incurred for
administering the state Medicaid programs.

C. Other Government-Funded Health Programs

59. The other major government-funded health programs—including CHIP; the Indian
Health Service; the Federal Bureau of Prisons’ Health Services Division; the Veterans Health
Administration; the Military Health System; the Civilian Health and Medical Program of the
Uniformed Services (CHAMPUS); the Defense Health Agency / TRICARE; and the Coast Guard’s

Office of Health Services—purchase significant amounts of Apriso® for their covered patients.

V. | THEREGULATORY STRUCTURE THAT DEFENDANTS MANIPULATED TO
BLOCK GENERIC COMPETITORS TO APRISO®

A. The Regulatory Structure for Approval of Generic Drugs

i. The United States Federal Food, Drug and Cosmetic Act

60. Under the United States Food, Drug, and Cosmetic Act (“FDCA”), a manufacturer
must obtain FDA approval to sell a new drug by filing a New Drug Application (“NDA”). 21 U.S.C.
§§ 301-392. An NDA must include submission of specific data concerning the safety and
effectiveness of the drug. An NDA must also identify any patent that allegedly claims either the
approved drug or approved methods of use of the drug that could reasonably be asserted against a
generic manufacturer that makes, uses, or sells a generic version of the approved brand drug prior to
the expiration of the listed patent(s). 21 U.S.C. § 355 (a), (b). When the FDA approves an NDA, it
publishes the patents identified by the brand manufacturer in a database called “Approved Drug
Products with Therapeutic Equivalence Evaluations,” commonly known as the “Orange Book.”
Patents issued after NDA approval may be listed in the Orange Book within thirty days of issuance.
21 U.S.C. §§ 355(b)(1) & (c)(2).

61. The FDA relies completely on the brand manufacturer’s truthfulness about patent
validity and applicability because the agency does not have the resources or authority to verify that
the manufacturer’s patents were not procured through fraud. In listing patents in the Orange Book,

the FDA merely performs a ministerial act. Therefore, pharmaceutical companies that list patents in

~14-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 16 of 81

the Orange Book that they claim protect a particular drug have a duty to list only those patents that
they believe in good faith restrict generic entry.
ii. The Hatch-Waxman Amendments

62. The Hatch-Waxman Amendments to the FDCA, enacted in 1984, simplified the
regulatory hurdles for prospective generic manufacturers by eliminating the need for them to file
lengthy and costly NDAs. See Drug Price Competition and Patent Term Restoration Act, Pub. L.
No. 98-417, 98 Stat. (1984). A generic manufacturer seeking approval to sell a generic version ofa
brand drug may instead file an Abbreviated New Drug Application (“ANDA”). An ANDA relies on
the scientific findings of safety and effectiveness included in the brand manufacturer’s original NDA.
An ANDA applicant must demonstrate that the proposed generic drug is pharmaceutically
equivalent and bioequivalent (together, “therapeutically equivalent”) to the brand drug. See generally
21 U.S.C. § 355(j) et seq. To do so, an applicant must show that the generic drug contains the same
active ingredient(s), dosage form, route of administration, and strength as the brand drug.
Additionally, an applicant must prove that the generic drug is absorbed at the same rate and to the
same extent as the brand drug.

63. The FDCA and Hatch-Waxman Amendments operate on the principle that
bioequivalent drug products containing identical amounts of the same active ingredients; having the
same route of administration, dosage and form; and meeting applicable standards of strength, quality,
purity and identity, are therapeutically equivalent and may be substituted for one another.
Bioequivalence demonstrates that the active ingredient of the proposed generic drug is absorbed at
the site of drug action to the same extent and for the same amount of time as the branded
counterpart. 21 U.S.C. § 355(j)(8)(B). Thus, a generic drug is identical to a brand name drug in
dosage, form, safety, strength, route of administration, and intended use.

64. Generic drugs that are therapeutically equivalent to their brand counterparts are given
an “AB” rating by the FDA, allowing their substitution for the brand when a patient presents a
prescription for the brand product.

65. Congress enacted the Hatch-Waxman Amendments to expedite the entry of generic

competitors, thereby reducing healthcare expenses nationwide. As a result, generic drugs became an

-15-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
~~) NN

of

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 17 of 81

increasingly large part of prescription drug revenues and a growing threat to brand name drug profits.
In 1984, prescription drug revenue for brand and generic drugs totaled $21.6 billion, with generic
drugs accounting for 18.6% of total prescriptions. By 2013, total prescription drug revenue had
climbed to more than $329.2 billion, with generic drugs accounting for 84% of prescriptions. See IMS
Institute for Healthcare Informatics, Medicine and Shifting Costs of Healthcare 30, 51 (2014).

iii. | Paragraph I, IJ, I, and IV Certifications

66.  Toobtain FDA approval of an ANDA, a generic manufacturer must certify that the
generic drug addressed in its ANDA will not infringe any patents listed in the Orange Book. Under
the Hatch-Waxman Amendments, a generic manufacturer’s ANDA must contain one of four
certifications for each Orange Book-listed patent:

a. ‘That no patent for the brand name drug has been filed with the FDA (a “Paragraph I
certification”);

b. that the patent for the brand drug has expired (a “Paragraph II certification”);

c. that the patent for the brand name drug will expire on a particular date and the generic
company does not seek to market its generic product before that date (a “Paragraph
Ill certification”); or

d. that the patent for the brand drug is invalid or will not be infringed by the generic
manufacturer’s proposed product (a “Paragraph IV certification”).

67. Because ANDAs with Paragraph I, Il, or Ill certifications face no potential patent
challenge, FDA approval of these ANDAs is relatively expeditious.

68. However, when a generic manufacturer is forced to file a Paragraph IV certification
because the Orange Book lists a drug that has not or will not expire by the time of the planned generic
entry, the brand manufacturer is able trigger extensive regulatory delays that will block FDA
approval of generic entry—potentially for many years. Moreover, the filing of Paragraph IV
certifications and the resulting patent infringement actions delay ANDA approval by the FDA and
divert resources from prompt ANDA approval and the introduction of generic alternatives into

market.

-16-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 18 of 81

69. | Whena generic manufacturer files a Paragraph IV certification, it must promptly
provide notice to the brand manufacturer. Filing an ANDA with a Paragraph IV certification gives
rise to a cause of action for patent infringement regardless of the merits of the action. If the brand
manufacturer initiates a patent infringement action against the generic filer within forty-five days of
receiving notification of the Paragraph IV certification (“Paragraph IV Litigation”), the FDA will
not grant final approval to the ANDA until the earlier of (a) the passage of thirty months from the
notification date, or (b) the issuance of a decision by a court that the patent is invalid or not infringed
by the generic manufacturer’s ANDA. Until one of those conditions occurs, the FDA may grant
“tentative approval” but cannot authorize the generic manufacturer to go to market with its product.
Tentative approval means the ANDA would be ready for final approval but for the 30-month stay. As
a practical matter, the initiation of a patent infringement action provides the brand manufacturer
with the equivalent of an automatic 30-month injunction that prevents the generic manufacturer
from releasing a competing generic product, regardless of the merits of the infringement action.

B. United States Patent Law

70. United States patents grant the patent owner or assignee the exclusive right to
exclude others from practicing the patent product for a fixed period of time from the patent’s priority
date.

71. Under applicable patent law, an application for a patent will be rejected by the Patent
Office if the invention was “patented, described in a printed publication, or in public use, on sale, or
otherwise available to the public before the effective filing date of the claimed invention.” 35 U.S.C.
§ 102. Even if the invention was not disclosed in detail as set forth in § 102, a claim is unpatentable if
the differences between the subject matter sought to be patented and the prior art are such that the
subject matter as a whole would have been obvious at the time the invention was made to a person
having ordinary skill in the art. 35 U.S.C. § 103. If the Patent Office uncovers prior art that satisfies
sections 102 or 103, it establishes a prima facie case of obviousness. To overcome a prima facie case of
obviousness, the patent applicant has a number of options, including: (i) narrowing the invention to
distinguish over the prior art; (ii) arguing the prior art does not render the claim obvious; or (iil)

submitting objective evidence of secondary considerations, including commercial success, long-felt

-17-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Go

o fhe NOON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 19 of 81

but unsolved need, and failure of others. A person or entity can challenge the validity of an issued
patent by filing a petition for inter partes review with the PTAB. 35 U.S.C. § 311.

72.  Apatent applicant has an affirmative duty of candor and good faith when prosecuting
a patent application, which includes an affirmative duty to disclose all material prior art known to the
applicant at the time of the application. 37 CFR. § 1.56. Failure to disclose material prior art can
render a patent unenforceable. See e.g, CR. Bard, Inc. v. M3 Sys., 157 F.3d 1340, 1367 (Fed. Cir.
1998) (“Fraud in obtaining a United States patent is a classical ground of invalidity or
unenforceability of the patent.”). Moreover, concealing a material fact in a matter within the
jurisdiction of a federal executive agency is a criminal offense punishable by fine and imprisonment.
18 U.S.C. § 1001.

C. The Economic Benefits of Blocking Generic Entry, Even When Frivolous

73.  AB-rated generic drugs contain the same active ingredient—and are determined by
the FDA to be just as safe and effective—as their branded counterparts. The only material difference
between generic drugs and branded drugs is their price: when multiple generic drug manufacturer
competitors enter the market for a given branded drug, generic drugs cost, on average, 80%-85%
lower than the branded drug prior to generic entry. Moreover, the Federal Trade Commission
(FTC) estimates that about one year after market entry, a generic drug takes over 90% of the branded
drug’s unit sales.

74, When multiple generics enter the market, competition accelerates, and prices drop to
their lowest levels. Competition from several generic sellers drives drug prices down toward marginal
manufacturing costs. Defendants prevented this from happening with Apriso® by applying for and
obtaining the ’688 Patent, which would have excluded generic alternatives to Apriso® through 2030.
The 688 Patent was obtained through false and misleading statements to the Patent Office. But for
this illegally acquired patent, generics would have entered the marketplace much sooner, which

would have lowered prices for generic Apriso® by 85 to 90 percent.

-18 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
wm & WwW bw

DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 20 of 81

VL ALLEGATIONS CONCERNING DEFENDANTS?’ FALSE CLAIMS

A. Defendants Fraudulently Obtained the 688 Patent Through False and
Misleading Statements.

i. About Apriso®

75. Defendants manufacture, sell, and distribute Apriso® (mesalamine), which doctors
prescribe widely to patients with ulcerative colitis, a chronic inflammatory gastrointestinal disorder
affecting the colon. Patients typically take Apriso® on a prolonged basis to maintain remission of
ulcerative colitis. There are a number of ulcerative colitis drugs on the market that use mesalamine,
and mesalamine itself has been off patent protection for years (if not decades), as Defendants
concede in their patents. See e.g., U.S. Patent No. 6,551,620 at col. 5, lines 15-19.

76.  Apriso® is a granulated mesalamine formulation that combines an enteric pH-
dependent coating, which provides for delayed release; and a polymer matrix core, which provides
for extended release.

77.  Mesalamine works topically on the affected areas of the colon, meaning it requires
targeted and sustained delivery to the colon. This challenge is complicated because mesalamine is
quickly metabolized in the stomach and absorbed into the bloodstream (referred to as “systemic
absorption”) before it reaches the colon, negating its effectiveness. Some orally administered
mesalamine drugs on the market today typically accomplish targeted delivery by using an enteric
coating. An enteric coating will resist dissolution in the stomach (where the pH is more acidic), but it
will permit dissolution in the colon (where the pH is more basic). Apriso® uses a pH-sensitive enteric
coating that will not dissolve in pH levels found in the stomach but will dissolve in pH levels found
further down in the digestive tract, where the mesalamine will then be released within the colon.

73.  Aone-month prescription of Apriso® in the United States has an average retail price
of $595. Defendants generate over $200 million in Apriso® sales annually in the United States.

79, Defendants jointly collaborate in the development, manufacture, sale and distribution

of Apriso®.

-19-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
f

Yo lw OUND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 21 of 81

ii. Defendants’ Fraudulent Prosecution of the 688 Patent

80. Defendants applied for a new patent relating to Apriso® on October 2, 2009, which
eventually issued as the ’688 Patent on October 21, 2014. During the five years it took to prosecute
the ’688 Patent, the application was rejected and amended at least six times. Defendants also
submitted two additional office-action responses that included unsuccessful attempts to persuade the
Examiner to allow the patent without amendment.

81. On May 9, 2014, Defendants amended the claims in the pending ’688 Patent
application so that the claimed methods for “maintaining the remission of ulcerative colitis”
included administering the claimed granulated mesalamine formulation “with or without food.” On
June 5, 2014, the Examiner maintained the rejection of the claims despite this amendment.

82. OnJune 20, 2014, Defendants further amended the 688 claims to include a method
for administering the claimed granulated mesalamine formulation “without food.” In support of this
amendment, Defendants stated: “unlike other 5-mesalamine drugs available at the time of the
invention, Defendants has demonstrated that the claimed methods are equally safe and effective
when granulated mesalamine is administered to a subject without food.”

iii. | Defendants Withheld the Brunner and Marakhouski Studies.

83. Two studies published several years before Defendants applied for the ’688 Patent
showed that Apriso® could be taken without food. First, in the Brunner study, mesalamine pellets
were taken orally after an overnight fast, leading the authors to conclude mesalamine could be taken
“independent of concomitant food intake.” Id. at 1167. Second, in the Marakhouski study, subjects
took granulated mesalamine pellets an hour before meals, leading the authors to conclude that
mesalamine “can be taken independent of meals.” Jd. at 134.

84. Defendants were aware of the Marakhouski and Brunner studies. Indeed, one of the
studies used mesalamine pellets provided by Dr. Falk (the assignee of the 688 Patent) and the other
was underwritten by Dr. Falk, and both studies were co-authored by Dr. Falk’s head of research and
development, Roland Greinwald. Defendants have conceded, and the PTAB found, that
Marakhouski and Brunner relate to Defendant Falk’s Salofalk® Granu-Stix® formulation, which is

similar to the Apriso® granulated mesalamine formulation, and Defendants admitted, and the PTAB

- 20 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oOo oe NN BD WH FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 22 of 81

found, that Marakhouski, and Brunner relate to a granulated mesalamine formulation within the
scope of the 688 Patent claims.

85. Despite being aware of the Marakhouski and Brunner studies, and in fact participating
in them, Defendants failed to disclose either of these papers to the Patent Office during its
prosecution of the ’688 Patent.

86. Under 37 C.F.R. § 1.56, each individual involved in the prosecution of Defendants’
patents has “‘a duty of candor and good faith in dealing with the [Patent] Office, which includes a
duty to disclose to the Office all information known to that individual to be material to
patentability ....” Information is material when it is not cumulative and either compels a conclusion
that a claim is unpatentable or it refutes or is inconsistent with a position an applicant takes in
support of a patent claim. Jd. Defendants failed to meet their duty of candor and good faith by failing
to disclose the Marakhouski and Brunner studies, both of which are clearly material to Defendants’
claim that taking the granulated mesalamine formulation claimed in the 688 Patent without food was
not obvious in light of prior art. Defendants’ omission of these studies amounts to a false and
misleading statement that the Patent Office relied on in approving the ’688 Patent.

87. Indeed, on May 19, 2017, the ’688 Patent was held invalid by the United States Patent
and Trademark Office’s Patent Trial and Appeal Board (“PTAB”), which relied on the Brunner and
Marakhouski studies as primary prior art references to find that taking the claimed granulated
mesalamine formulation without food would have been obvious to a person of skill in the art based on
prior art. GeneriCo, LLC v. Dr. Falk Pharma GmbH, No. IPR2016-00297, Final Written Decision,
Dkt. 55 at 22 (P.T.A.B. May 19, 2017).

iv. Defendants’ Claims in Prosecuting the ’688 Patent Were Inconsistent With
Claims Defendants had Previously Made to the Patent Office.

88. Other statements Defendants made while prosecuting the ’688 Patent are
contradicted by statements Defendants made while prosecuting another 5-aminosalicylic acid (.¢.,
mesalamine) patent. In 2006, Defendants filed a patent application that was allowed on December
30, 2014 and issued as United States Patent No. 8,921,344 (“the ’344 Patent”). The ’344 Patent

described a “method of decreasing the systemic absorption of balsalazide and metabolites 5-

- 21 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oo

so. UO SN

10
ie
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 23 of 81

aminosalicylic acid (5-ASA) and N-acetyl-5-ASA (NASA) comprising administering to a subject a
therapeutically effective amount of at least one tablet or capsule comprising balsalazide with food,
wherein the systemic adsorption of balsalazide, 5-ASA or NASA is decreased compared to
administering balsalazide without food.” The ’344 Patent states that the disclosed “invention is due,
in part, to the unexpected finding that administration of balsalazide with food increases both the
[colonic] bioavailability and decreases the systemic adsorption of 5-ASA [#.e., mesalamine] ....”
(col. 1:60-63, emphasis added). While prosecuting the 344 Patent to the Patent Office, Defendants

stated:

[Ojne of ordinary skill in the art, upon review of all the information
available at the time the instant application was filed, would have
expected the bioavailability of balsalazide to decrease when taken with
food, and not increase, as maintained by the Examiner. Said another way,
based on the data available at the time of the filing, the ordinary skill
artisan would have expected the systemic absorption of balsalazide to
increase when taken with food. In contrast, it was unexpectedly
discovered that the systemic absorption decreased when taken with food.
These unexpected results rebut any prima facie case of obviousness raised
by the Examiner.

Defendants’ Response to Final Office Action, filed with the Patent Office on Defendants’ behalf by
attorney Jonathan Sparks, Ph.D., July 16, 2009 (emphasis in original).

89. The “data available at the time” included the following Table 1 that Defendants
disclosed to the Patent Office. Defendants told the Patent Office that Table 1 “shows that when each
of the other drugs in the same class as balsalazide was administered with food, the colonic
bioavailability of those drugs in the colon decreased or remained unchanged.” Yet, when Defendants
prosecuted the ’688 Patent, they intentionally obscured this same information, knowing it would be
material to the patentability of the 688 Patent. As shown in Table 1, Defendants characterized the
same mesalamine drugs to which they referred when prosecuting the 688 Patent (i.e., Claversal®,
Asacol®, and Lialda®) as also being within the same class as balsalazide and demonstrating that

bioavailability and therefore efficacy decreased when taken with food.

-22-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
~

SI An wN &

oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 24 of 81

 

 

 

 

Table |
Generic Name Brand Name Delivery Food Effect on 5- Reference
Site ASA Colonic
Bioavailability
Azo-bonded Drugs
Balsalazide Colazal capsule® Colon Increases USSN 11/835,897/Colazal®
Package Insert
Balsalazide Gl-azo tablet@ Colon Increases USSN 1 1/835,897
Sulfasalazine Azulfadine® Colon Unknown -
Olsalazine Dipentum® Colon Decreases Eur J Clin Pharmacol.
1988;34(5):481-8.
Mesalamine Drugs
Suspension 5-ASA Small N/A Clin Pharmacol Ther. 1990
bowel Jul;48(1):26-33.
Extended release Pentasa® Small N/A Summary Basis of Approval
Capsules Bowel
pH-dependent delayed — Claversal® Neum- Decreases Br J Clin Pharmacol. 1992
releasc tablets Colon Feb;33(2):179-82.
pH-dependent delayed § Asacol® Tleum- Decreases Summary Basis of Approval
release tablets Colon
pH/Extended release Falk GranuStix® Tieum - No effect Salix study No. MPPK1002
granules Colon
pH/Hydrophobic Matrix Lialda® Colon Decreases Lialda®, Approved Package
Insert, February 2007
During prosecution of the "688 Patent, Defendants were clearly aware of the data from Table 1 for at
least two reasons. First, the same patent attorney, Jonathan Sparks, prosecuted both the ’344 Patent
and the ’688 Patent. Second, both the ’344 Patent and the ’688 Patent share an inventor, Lorin
Johnson.
Vv. Defendants Intentionally Withheld Material Information Regarding
Lialda®.

90. While prosecuting the 688 Patent, Defendants stated that “one of ordinary skill in
the art would look to the teachings of the most similar formulation to determine if administration
with food is required.” Defendants, however, represented to the Patent Office: “unlike other 5-
mesalamine drugs available at the time of the invention, Applicant has demonstrated that the claimed
methods are equally safe and effective when granulated mesalamine is administered to a subject
without food” (emphasis added). Defendants focused on Lialda®, which they claimed was the only

-23-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oo nN DH A FS

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 25 of 81

other “delayed and extended-release oral mesalamine” formulation approved by the FDA.
Defendants relied on Lialda®’s prescribing information, which purportedly states that Lialda® should
be taken “with food.” However, as Table 1 from the ’344 Patent prosecution history shows,
Defendants intentionally withheld information material to that statement. Table 1 shows that
Defendants were aware that the colonic bioavailability of Lialda® (4e., its efficacy) decreased when
administered with food. This fact was material to the determination by the Patent Office to allow the
’688 Patent. Indeed, the Examiner’s Reasons for Allowance stated, “[o]ne skilled in the art would
reasonably expect the formulation to be administered with food, since similar mesalamine
formulations are directed to be administered with food (see Lialda® information pamphlet, submitted

by Applicants with response to filed 20 June 2014).”

vi. Defendants Intentionally Withheld Material Information Regarding
Claversal® and Asacol®.

91. During prosecution of the 688 Patent, on June 14, 2014, Defendants’ attorney Dr.
Jonathan Sparks told the Patent Office that “[a]t the time of the invention, one of ordinary skill in the
art would look to the teachings of the most similar formulation to determine if administration with
food is required.” Defendants disclosed (albeit incomplete) information regarding Lialda® and
Pentasa®. Defendants also emphasized that one reason that Lialda® and the pending claims were
“similar formulations” is because each is directed to delayed and extended-release formulations.

92. Defendants intentionally withheld information regarding Claversal® and Asacol®. In
2009, in connection with prosecuting the °344 Patent,'the same prosecuting attorney (Dr. Sparks)
disclosed the information summarized in Table 1 (supra), which indicates that colonic bioavailability
of mesalamine (5-ASA) from both Claversal® and Asacol® decreased when administered with food.
(‘854 Application, July 16, 2009 Amendment Response, Table 1). Further, both Claversal® and
Asacol® are “pH-dependent delayed release” formulations that use enteric coatings similar to the
granulated mesalamine formulation claimed in the ’688 Patent, which also uses an enteric coating for
pH-dependent for delayed release. Additional distinctions between Apriso®’s formulations of

Claversal® and Asacol® are irrelevant.

24 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
¢

“NN

oo

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 26 of 81

93. Moreover, during prosecution of the ’688 Patent, Defendants expressly argued that
persons of skill would purportedly have to look to other oral mesalamine formulations for guidance
on whether it was obvious to administer oral mesalamine with food. (See Defendants’ Amendment
and Response to Office Action, in connection with the ’688 Patent application (U.S. Patent Application
No. 12/573,081), June 20, 2014, pg. 6.) Defendants disclosed Lialda® and Pentasa®, but withheld
disclosure of Claversal® and Asacol®. They did so despite previously disclosing Claversal® and
Asacol® in connection with the °344 Patent to argue that taking certain mesalamine formulations with
food was not obvious.

94, Both Claversal® and Asacol® are pH-dependent delayed release mesalamine
formulations, as shown in Table 1. Indeed, the Patent Office subsequently found that the pH-
dependent delayed release feature of Apriso® is particularly material to whether it can be
efficaciously administered with food. In its Final Written Decision invalidating the ’688 Patent, the
PTAB concluded, based upon expert testimony, that the presence of food in the stomach raises its
pH and suppresses gastric emptying. See [PR2016-00297 (Paper 55) May 19, 2017, pp. 41-42.
Because pH-dependent enteric coatings dissolve at higher pH, the PTAB found that administering
the drug with food likely keeps it in the stomach at higher pH for a longer period of time, and thus
risks premature release and systemic absorption. On information and belief, Defendants were aware
of these facts given their development of a pH-dependent delayed release formulation for an oral
mesalamine drug that can be administered without food. Indeed, this is evident from the fact, as
disclosed by Defendants in Table 1, that Claversal® and Asacol®—two pH-dependent drugs utilizing
enteric coatings—showed decreased colonic availability when administered with food. Defendants
thus knew this information, which would have been material to the patentability of the ’688 Patent in
light of the Examiner’s Reasons for Allowance, but nonetheless withheld it from the Patent Office.

95. Given the foregoing facts, and in light of the important relationship between the
potential impact of food on Apriso®’s enteric coating, any differences between the formulations for
Apriso® on the one hand, and Claversal® and Asacol® on the other, were immaterial to the

patentability of the 688 Patent. Defendants’ withholding of their knowledge that Claversal® and

-25-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
wo

oOo Oo Ns DW

10
i
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 27 of 81

Asacol® had decreased colonic bioavailability when administered with food were therefore material
omissions that rendered Defendants’ submissions to the Patent Office misleading and fraudulent.

96.  Defendants—and Defendants’ prosecuting attorney —were clearly knowledgeable of
data showing that the colonic bioavailability (i.¢., efficacy) of two additional pH-dependent delayed
release formulations (Claversal® and Asacol®) decreased when administered with food. Yet,
Defendants intentionally withheld this information from the Patent Office during prosecution of the
’688 Patent.

97, Defendants’ omission of these facts was material to the determination by the Patent
Office to allow the 688 Patent, and the Patent Office relied on Defendants’ false and misleading

representations when it issued the 688 Patent. T he Examiner’s “Reasons for Allowance” stated:

[t]he cited prior art is silent with respect to whether or not the mesalamine
formulation is administered with or without food. One skilled in the art
would reasonably expect the formulation to be administered with food,
since similar mesalamine formulations are directed to be administered
with food (see Lialda® information pamphlet, submitted by Applicants
with response to filed 20 June 2014).

98. The Examiner further stated:

[a]ldditionally, one skilled in the art would be motivated to administer the
mesalamine formulation with food, since 5-aminosalicylate compounds,
including mesalamine, are known to have increased bioavailability when
administered with food.

99.  Insum, the ’688 Patent was obtained on the basis of false and misleading statements
made to the Patent Office. Defendants knowingly and deliberately withheld the Marakhouski and
Brunner papers because they knew these papers would render the patent invalid as obvious in light of
prior art. Defendants’ withholding these articles misled the Patent Office into approving the ’688
Patent based on incomplete information. Defendants created the false impression that taking Apriso®
without food was not obvious in light of prior art, a statement that was directly at odds with
statements and data Defendants knew and previously had provided to the Patent Office in

connection with a different patent application, when such disclosure benefited Defendants.

- 26 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
’

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 28 of 81

B. The Otterbeck Patents are Invalid Based on Prior Art that Defendants Failed to
Disclose to the Patent Office

100. The Otterbeck Patents consist of six patents, all of which descend from a common
parent application. While the claims in the Otterbeck Patents vary slightly, they all relate to the same
formulation as described in Claim 1 of the first Otterbeck Patent to be approved, United States
Patent No. 6,551,620 (“the ’620 Patent”). The ’620 Patent issued on April 22, 2003. Thus, it was
the only patent in effect when the FDA approved Apriso® in 2008 and when the first generic ANDA
was filed in July 2012. The rest of the Otterbeck Patents issued between December 2012 and
February 2015.

101. The ’620 Patent describes:

1. An orally administrable pharmaceutical pellet formulation having a
controlled release profile for the treatment of the intestinal tract, which
comprises a core and an enteric coating and optionally pharmaceutically
tolerable additives, the core including, as a pharmaceutical active
compound, aminosalicylic acid or a pharmaceutically acceptable salt,
wherein the active compound is present in the core in a non gel-forming
polymer matrix which is essentially insoluble in the intestinal tract and
permeable to intestinal fluids and the active compound, the matrix-
forming polymer making up at least 1% by weight of the total weight of
the core, and wherein the matrix-forming polymer is selected from the
group consisting of poly(ethyl acrylate, methyl methacrylate) and
poly(ethyl acrylate, methyl methacrylate, trimethylammonioethy]
methacrylate chloride).

Id. at col. 9, lines 31-44.

102. The Otterbeck Patents all share the same specification, wherein Defendants conceded
that some of the characteristics described above were already known in the prior art, including the
use of enteric coatings to delay release of the active ingredient, and the use of mesalamine to treat
ulcerative colitis. Jd. at col. 5, lines 15-19, 47-50. However, many of the allegedly novel aspects of
Claim 1 were also obvious in light of prior art that Defendants failed to disclose to the Patent Office
during prosecution of the Otterbeck Patents.

103. Defendants concede that use of enteric coatings to target delivery to the colon was
widely known in the prior art. Sustained delivery is accomplished by embedding the mesalamine
within a polymer matrix, wherein the matrix is insoluble in intestinal fluids, but the active ingredient

is not. The polymer matrix is permeable, allowing the intestinal fluids to gradually enter and disperse

-27-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 29 of 81

the active ingredient, ensuring that the mesalamine is released gradually and consistently to increase
exposure to more of the colon. Defendants concede that use of polymer matrices to ensure sustained
release of an active ingredient was previously known in the prior art, but they assert that use of a
“non gel-forming” polymer matrix “surprisingly” decreased systemic absorption and increased
targeted delivery of the mesalamine. As set forth in more detail below, the use of non gel-forming
polymer matrices was disclosed in prior art that Defendants failed to disclose to the Patent Office

104. Thus, the Otterbeck Patents state that “it has now been found that pellet
formulations are particularly suitable” for the purpose of “spread[ing] the pharmaceutical form
reproducibly over wide areas of the intestine[,] and are thus particularly suitable for treatment of
inflammatory processes, which often affect relatively large sections of the intestinal tract.” Jd. at col.
2, lines 40-46. The description concedes that “ [i]n the prior art, tablets and pellets are known which
are coated with an enteric coating in order to thus prevent a premature release of the active
compounds.” d. at col. 1, lines 48-50. While making this concession, however, Defendants did not
disclose prior art that specifically rendered obvious the claims in the Otterbeck patents that
Defendants represented were surprising and therefore not obvious.

105. Claim 1 of the ’620 Patent describes the core as having a “active compound is present
in the core in a non gel-forming polymer matrix which is essentially insoluble in the intestinal tract
and permeable to intestinal fluids and the active compound.” Jd. at col. 9, lines 36-39. Despite
Defendants’ misrepresentations concerning the “surprising” effect of such a non gel-forming
polymer matrix on efficacy, each of the claimed elements were in fact disclosed in the prior art and
not at all surprising.

106. United States Patent No. 6,290,990 (“the ’990 Patent”), approved on September 18,
2001, describes slow-release matrix pellets, “preferably for pharmaceutical purposes, from which the
active substance is released with an adjustable release profile, ie. [s¢c] as slow as required, but
completely.” {d. at col. 2, lines 26-29. The °990 Patent also disclosed at col. 3, lines 6-7 that the

“polymer matrix according to the invention for matrix slow-release pellets is a novel combination

..”).

- 28 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
¢

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 30 of 81

107. U.S. Patent No. 4,892,742 at col. 1, lines 6-10 (filed Nov. 18, 1985) (“the ’742
Patent”) disclosed “a controlled release composition .. . comprising a table core containing a water
soluble active ingredient in a water insoluble polymeric matrix surrounded with a rate controlling
membrane coating”).

108. U.S. Patent No. 4,784,858 at col. 1, lines 29-31 (filed Aug. 22, 1986) (“the 858
Patent”) disclosed “at least one water-soluble pharmaceutically active substance which is dispersed
in a water-insoluble, nondigestible polymeric excipient.”

109. European Patent 0169821A2 at 6, lines 1-4 (issued Feb. 6, 1991) (the “EP0169821A2
Patent”) disclosed a “delivery device for zero-order release of an active principle into a dissolution
fluid therefor comprises a solid matrix-type reservoir formed of a polymer material.” See also, Gwen
M. Jantzen and Joseph R. Robinson, Sustained- and Controlled-Release Drug Delivery Systems, Modern
Pharmaceuticals, 586-587 (Gilbert S. Banker & Christopher T. Rhodes eds., 3rd Ed. 1996) (“A
matrix device . . . consists of [a] drug dispersed throughout a polymer matrix . ...”).

110. Defendants knew that ’990 Patent, the’742 Patent, the ’858 Patent, and the
“EP0169821A2 Patent patents were all in the prior art when Defendants prosecuted the Otterbeck
Patents. Yet, Defendants intentionally failed to disclose any of these patents to the Patent Office.

111. Moreover, use of a “non gel-forming” polymer matrices was well-known in the prior
art. The Description section of the Otterbeck Patents asserts “it has surprisingly been found” that
use of an insoluble non gel-forming polymer matrix resulted in lower systemic absorption into the
bloodstream and increased targeted delivery to the colon as compared with gel-forming polymer
matrices allegedly found in the prior art. ’990 Patent at col. 2, lines 49-51. Defendants allege that
“use of a swellable, gel-forming matrix . . . is not suitable” because the mesalamine “would . . . be
released virtually immediately (about 30 min).” 620 Patent at col. 2, lines 52-57. This statement is
in conflict with the ’990 Patent, which claims it is “possible to achieve release profiles which can be
adjusted over wide ranges solely by the composition of the polymer matrix...” using a swellable
polymer matrix. 990 Patent at col. 2, lines 49-51. Moreover, prior art available when Defendants
were prosecuting the ’620 Patent demonstrates that insoluble and non-swellable polymer matrices

were known to the industry to achieve delayed and controlled release of an active pharmaceutical

-29 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
(eo)

oO Co NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 31 of 81

ingredient. For example, the EP0169821A2 Patent describes a “solid matrix-type reservoir formed of
a polymer material which is insoluble and unswellable in the dissolution fluid.” Jd. at 6, lines 3-5.
“The polymer material should be unswellable and insoluble in the active principle’s dissolution fluid
in order to avoid alterations of the release rate-controlling membrane.” Jd. at 6, lines 7-9. And the
1742 Patent describes a controlled-release tablet that employs an insoluble polymer matrix and an
enteric coating to release the active ingredient at a slow and constant rate (a so-called “zero order
release”). 742 Patent at col. 1, lines 6-13. All of these patents anticipate Defendants’ claim for a
“non gel-forming polymer matrix.” Yet, Defendants failed to disclose any of them to the Patent
Office.

112. The use of polymers that are “insoluble in the intestinal tract and permeable to
intestinal fluids and the active compound” were also widely known in the prior art when Defendants
prosecuted the Otterbeck Patents. The 858 Patent describes “an elastic, water-insoluble and
semipermeable diffusion film of a polymer.” Jd. at col. 5, lines 1-3. And the EP0169821A2 Patent
describes a “film-forming polymer material insoluble in the dissolution fluid and permeable to the
substance.” Jd. at 6, lines 16-17.

113. The chemical compounds specified in the Otterbeck Patents were also widely known
in the prior art for the uses indicated in the Otterbeck Patents. For example, the ’620 Patent states
that “the matrix-forming polymer is selected from the group consisting of poly(ethyl acrylate, methyl
methacrylate) and poly(ethyl acrylate, methyl methacrylate, trimethylammonioethyl methacrylate
chloride).” Jd. at col. 9, lines 41-44. These chemicals were disclosed in the ’858 Patent, which
describes a “polymeric excipient being a member of the group consisting of (i) polyvinylchloride and
(ii) a homo- or copolymer of lower alkyl acrylates, lower alkyl methacrylates, or lower alkyl acrylate
and lower alkyl methacrylate.” Jd. at col. 5, lines 8-13. Similarly, the EP0169821A2 Patent states,
“[t]ypical materials [for the polymer matrix] include ... . polymethacrylates.” Jd. at 10, lines 11-13.
Thus, the polymer matrix and its potential component materials were known in the prior art. Yet
Defendants did not disclose the ’858 Patent or the EP0169821A2 Patent during prosecution of any of

the Otterbeck Patent applications.

-30-

 

FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
sa HR A £&

oOo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 32 of 81

114. The 620 Patent enumerates several possible chemicals for an enteric coating,
including “a methacrylic acid copolymer or methylhydroxypropyl cellulose phthalate,” or a
“methacrylic acid containing copolymer comprises co-poly(methacrylic acid, methyl
methacrylate).” Jd. at col. 10, lines 4-5. Ten years earlier, the EP0169821A2 Patent described a
“release rate-controlling membrane” and cited “vinyl polymers and copolymers, . . . acrylic
polymers and copolymers and the like” as suitable materials for the membrane. Jd. at 13, lines 5-8.
Indeed, EP0169821A2 calls for use of the same commercially available enteric coating (Eudragit RL)
that the Otterbeck Patents specify. Similarly, the °858 Patent posited an “ethyl acrylate/methyl
methacrylate copolymer” as a potential coating.” Jd. at col. 5, line 25. These potential coatings are all
identical to or closely related to the coatings described by Defendants. Once again, Defendants
omitted these patents from the Otterbeck Patent applications.

115. The Otterbeck Patents also describe Apriso®’s pellet formulation and a process for
manufacturing the pellets. For example, the ’886 Patent describes mixing the core ingredients into a
moist mass, extruding and cutting the moist mass into 1 mm pieces which a shaped by a spheronizer
and dried at 60° C. The pieces are then coated with the enteric coating, including poly(methacrylic
acid, methylmethacrylate). Jd. at col. 9, lines 30-67; col. 10, lines 1-12. The pellets are described as
being 0.1 - 3 mm in size. Id. at col. 10, lines 35-37. Yet another pre-existing patent, the 990 Patent,
specifies slow-release spherical pellets with uniform maximum diameters in the range of from 0.5 to
4 mm containing a biologically active element. /d. at col. 13, lines 50-52. Both patents specify
dispersion of an active pharmaceutical ingredient in a polymer matrix. Both patents describe
extruding and shaping of the pellets at 60°C. Yet, Defendants never disclosed the 990 Patent to the
Patent Office.

‘16. Additional prior art that likely invalidates the Otterbeck Patents include European
Patent Application No. 0 453 001 Al; PCT Publication No. WO 91/07949; European Patent
Application No. 0 377 477 Al; U.S. Patent No. 6,004,581.

C. Defendants Wrongfully Blocked Generic Competition

117. When the FDA approved Defendants’ NDA for Apriso® on October 31, 2008, it

granted Defendants a three-year exclusivity period, which ended on October 31, 2011. The Otterbeck

-31-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
ee WwW N

DO CO ~~ DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 33 of 81

Patents expired on April 20, 2018. Defendants’ fraudulently obtained ’688 Patent would exclude
generic competition for another twelve years, through 2030. Ifthe ’688 Patent had been upheld,
Defendants would have excluded generic competition for Apriso® for a total of 22 years, despite
having made no changes to the formulation or dosage of Apriso®.

118. Several generic manufacturers were ready to enter the market soon after Valeant’s
FDA-granted exclusivity expired in 2011. Lupin, Novel Laboratories, Inc. (later replaced by G & W
Laboratories), Mylan Pharmaceuticals, Inc. and Teva Pharmaceuticals USA, Inc. all filed ANDAs for
generic versions of Apriso® that included Paragraph IV Certifications that Valeant’s patents were
invalid. In addition, GeneriCo LLC, Mylan, and MycoNovo, Inc. filed petitions for Jnter Partes
review of the ’688 Patent with the PTAB. The petitions were consolidated and resulted in the
PTAB’s decision invalidating the ’688 Patent.

119. Lupin was the first generic to file an ANDA, in July 2012. Valeant initiated its
infringement action against Lupin on September 7, 2012. On September 11, 2014, the Patent Office
mailed its notice of allowance stating that it would approve the 688 Patent. The very next day, on
September 12, 2014, Valeant dismissed all claims against Lupin relating to the Otterbeck Patents
without prejudice, and Lupin agreed to refrain from introducing a generic version of Apriso® until
2022, four years after the expiration of the Otterbeck Patents.

120. Defendants’ listing of the 688 Patent in the Orange Book constituted a false and
fraudulent statement to the U.S. government.

121. Because Defendants fraudulently obtained the ’688 Patent and improperly listed it in
the Orange Book, Defendants forced the ANDA Filers to file Paragraph IV certifications. Defendants
instituted objectively baseless litigation against the ANDA Filers, alleging infringement of
Defendants’ invalid, unenforceable, and fraudulently-obtained ’688 Patent. By filing the
infringement lawsuits, Defendants triggered the 30-month stays on FDA approval of the ANDA
Filers’ applications to market generic alternatives to Apriso®. Defendants commenced these sham
litigations for the anticompetitive and unlawful purpose of delaying or preventing generic entry into

the relevant market. Defendants knew at the time that there was no objective merit to these suits.

-32-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Oo Aa sD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 34 of 81

122. By appealing the PTAB’s decision invalidating the ’688 Patent and the Northern District
of West Virginia’s decision holding that Mylan’s ANDA does not infringe the 688 Patent, Defendants
have ensured that no generic can enter the market until those appeals are resolved, a process that could
take months or years. Accordingly, Defendants have unlawfully but successfully blocked generics from
entering the market since at least September 12, 2014, and possibly as early as July 2012, when the
first generic manufacturer filed for FDA approval.

123. But for Defendants’ misconduct as alleged herein, one or more of the ANDA Filers
would have been able to supply the commercial quantities of generic Apriso® necessary to meet
market demand since at least September 12, 2014, and possibly as early as July 2012.

124. Because of Defendants’ false and misleading statements to the Patent Office in
procuring the ’688 Patent, consumers have been deprived of, and continue to be deprived of, a lower-
cost generic form of Apriso®.

D. Defendants’ Fraudulent Scheme Has Resulted in Thousands of False Claims

125. Defendants initiated the fraudulent scheme alleged herein to allow them to continue
selling Apriso® at supracompetitive prices after the expiration of the FDA exclusivity period.
Defendants knew and intended unlawfully to sell Apriso® at supracompetitive prices during the 30-
month stay and pending the Hatch-Waxman litigations resulting from Defendants’ improper listing
of the ’688 Patent in the Orange Book.

126. Defendants’ fraudulent scheme erected significant barriers to the introduction of
generic alternatives to Apriso® in interstate commerce and constitutes a willful attempt to exclude
generic competition in the relevant market. Defendants’ wrongful conduct has enabled Defendants
to charge the United States Government and the Plaintiff States illegally-inflated prices for
mesalamine. Defendants’ wrongful conduct has also enabled Defendants to charge the United States
Government and the Plaintiff States for Apriso®, when the prescriptions would have otherwise been
filled by much lower-cost generic alternatives.

127. Defendants knew that the United States and the Plaintiff States would be purchasers

and third-party payers for Apriso® through direct or indirect sales of Apriso® or the payment of

-33-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
¥

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 35 of 81

claims for prescription drug reimbursement submitted by providers under government programs,
including Medicare and Medicaid.

128. Defendants knew that they would be submitting claims to the United States and the
Plaintiff States and causing or inducing others to submit claims based on Defendants’ illegally-
inflated pricing for Apriso®. Defendants were also well-aware of the statutory structures that govern
the methods by which the United States and the Plaintiff States reimbursed outpatient drugs covered
under Medicare and Medicaid.

129. Defendants, their employees and agents, individually and in concert, knowingly
submitted or caused to be submitted false claims to the United States Government and the Plaintiff
States to secure payments for illegally-inflated prices for mesalamine.

130. The United States Government and the Plaintiff States were unaware of Defendants’
fraudulent scheme, misrepresentations to the Patent Office, and wrongful listing of the ’688 Patent

in the Orange Book at the time they paid False Claims.

E. Defendants Made False Statements to The Federal And State Governments
Regarding Fair And Reasonable Pricing That Was Material to The Government’s
Payments.

131. Fora drug manufacturer to sell pharmaceutical products to the federal government—
either directly through sales to a government agency, or indirectly by receiving reimbursement for
sales through Medicare or Medicaid—the manufacturer must enter into several agreements with the
federal government in which the manufacturer reports prices and business practices that establish
the purchase price or reimbursement amounts are “fair and reasonable” under federal acquisition
regulations.

132. Thus, for Defendants to sell Apriso® to federal agencies or otherwise qualify Apriso®
for reimbursement under Medicare and Medicaid, Defendants must list Apriso®’s prices on the
Federal Supply Schedule (the “FSS”), a program run by the General Services Administration (the
“GSA”). To do so, Defendants would have been required to sign a standard Master Agreement
(“MA”) and a Pharmaceutical Price Agreement (“PPA”). See 38 U.S.C. § 8126 (a). The PPA must
be renewed annually and include the non-federal average manufacturer price (“AMP”) for the prior

year. Moreover, drug manufacturers are required to update their AMP information to CMS every

-34-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Bm WwW bh

o FS SN DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 36 of 81

calendar quarter. See 42 C.F.R. § 414.804(a)(5). The AMP is used to calculate the Federal Ceiling
Price (“FCP”), which is 76 percent of the AMP plus a discount pegged to the cost of living index. As
part of this process, Defendants must periodically provide the federal government with Apriso®’s
commercial list price, the lowest price charged to any commercial customer (the “Most Favored
Customer”), and the name and pricing information for a “Tracking Customer,” which is the
“customer or class of customers whose pricing is tracked against the awarded FSS pricing for the
purposes of ensuring that prices remain fair and reasonable throughout the life of the contract.”
(Emphasis added.)

133. As part of the GSA’s assessment of Apriso®’s pricing, Defendants were required to
supply a “written justification for offered pricing, a mechanism for future potential pricing
adjustments, and proof that the price is fair and reasonable.” See About GSA Schedules, available for
download at, https://www.gsa.gov/acquisition/purchasing-programs/gsa-schedules /about-gsa-
schedules. Defendants, however, had artificially inflated Apriso®’s price through the unlawful
exclusion of generic competitors. By definition, Apriso®’s pricing that Defendants supplied in
connection with the FSS was not fair and reasonable, and Defendants’ statements to the GSA were
expressly false statements.

134. Drug manufacturers such as Defendants have an express obligation to provide truthful
information about AMP pricing to the government, and such manufacturers may be subject to
substantial penalties if they provide inaccurate AMP information. For example, the FSS Solicitation
Document relating to drugs, pharmaceuticals & hematology related products provides that:
“Talccuracy of information and computation of prices is the responsibility of the Contractor ....
Inclusion of incorrect information will cause the Contractor to resubmit/correct and redistribute the
Federal Supply Schedule Price List, and may constitute sufficient cause for Cancellation ... and
application of any other remedies as provided by law —including monetary recovery. ” See, GSA
Drugs, Pharmaceuticals & Hematology Related Products Solicitation, 01 - Solicitation Document,
pp. 39-40.

135. Moreover, to receive payment or reimbursement under Medicaid or Medicare Part B

for Apriso, Defendants must participate in the Medicaid Drug Rebate Program (MDRP). Under the

-35-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
NY Dn A SF WY WL

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 37 of 81

MDRP, the manufacturer must submit product and pricing data for all of its drugs that are eligible for
coverage under Medicaid to the Centers for Medicare and Medicaid Services (“CMS”) va the Drug
Data Reporting for Medicaid (DDR) system. Under the agreement, the manufacturer must supply
the AMP and the number of units sold to the Department of Health and Human Services
(“DHHS”). Drug manufacturers are required to provide truthful information and are subject to
substantial civil penalties if they provide false information to the government. See 42 U.S.C. 1396r-
8(b)(3)(C) (ii).

136. Defendants are also required to participate in the Section 340B Drug Pricing Program,
administered by the Office of Pharmacy Affairs in the DHHS. Under this program, Defendants are
required provide its drugs to eligible health care organizations and certain other entities at reduced
prices based on pricing data supplied to the federal government, including with respect to the
foregoing information provided to the DHHS and the GSA through the DDR and FSS, respectively.

137. Defendants’ express and implied misrepresentations that its prices were fair and
reasonable—and not artificially inflated through the unlawful exclusion of competitors—are per se
material to the government’s payment decision. The structure of the Medicare and Medicaid
programs rely on prices that have not been manipulated through anticompetitive or otherwise
wrongful actions. But for Defendants’ fraudulent statements, government health programs
necessarily would have paid less for the drugs based on generic competition.

138. Because Apriso® did not have any FDA-approved competitors—and therefore there
was no “adequate price competition” —Defendants were required to provide the Government full
and accurate cost or pricing data as a condition to receiving payment.

139. Defendants’ misrepresentations and fraudulent conduct allowed Defendants to bill
(or cause the submission to and payment of reimbursement claims by) the United States
Government and the Plaintiff States for a higher priced good (.e., a patented drug with no generic
competitors) than what was actually provided (a non-patented drug that should have had numerous
generic competitors). On information and belief, the United States Government and the Plaintiff
States paid or reimbursed for Apriso® at Defendants’ unlawfully inflated prices, but they would not

have entered into such contracts or paid such amounts had they known the true facts at the time of
-36-

 

FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
v

on DN UN FF

‘oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 38 of 81

contracting or payment. The United States Government and the Plaintiff States would not have
accepted or made payments on invoices for patented Apriso® at the prices at which they paid but for
the fraudulently-obtained’ 688 Patent.

140. Many states require or permit pharmacists to substitute available generic unless the
prescription specifically requires that that a brand drug be dispensed. Moreover, even in such states
without such substitution rules, many patients would have also chosen to take a bioequivalent and
less expensive generic alternative.

141. But for Defendants’ misrepresentations and fraudulent conduct, approximately 90%
or more of the False Claims to the United States Government and the Plaintiff States for Apriso®
would have instead been for significantly lower-priced generic mesalamine.

142. Each and every claim for payment or reimbursement for Apriso® that would have
been substituted for a less expensive generic equivalent also constituted a False Claim.

143. Using its fraudulently-obtained patent rights, Defendants have submitted or caused to
be submitted thousands of False Claims to the United States Government and the Plaintiff States,
either through direct sales of Apriso® or False Claims for reimbursement for Apriso® submitted to
the Medicare and Medicaid programs. Defendants submitted the False Claims or caused the False
Claims to be submitted to the United States Government and the Plaintiff States based on unlawful
pricing above the what the fair market value of mesalamine would have been but for Defendants’
unlawful and fraudulent blocking of generic entry.

144. Defendants submitted or caused submission of False Claims with false certifications
of compliance with law. The United States Government and the Plaintiff States conditioned payment
or reimbursement for Apriso® upon these false certifications. Unaware of Defendants’ fraudulent
scheme, the United States Government and the Plaintiff States issued payment on those False

Claims.

-37-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 39 of 81

Count I
False Claims Act
31 U.S.C. §§ 3729-3733

145. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

146. This is a claim for treble damages and penalties under the False Claims Act, 31 U.S.C.
§§ 3729-3733, as amended.

147. Through the acts described above, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims for payment of Apriso®.

148. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
United States. Relator has no control over, or dealings with, such entities, and has no access to the
records in their possession.

149. The Government, unaware of the falsity of the records, statements and claims made
or caused to be made by Defendants, paid and continues to pay the claims that the Government
would not have paid but for Defendants’ illegal conduct.

150. By reason of Defendants’ acts, the United States has been damaged, and continues to
be damaged, in substantial amount to be determined at trial.

151. Additionally, the United States is entitled to a maximum penalty of up to $22,363 for

each and every violation alleged herein.

Count I
California False Claims Act
Cal. Gov’t Code §§ 12650-12656

152. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

153. This is aclaim for treble damages and penalties under the California False Claims Act.

154. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for

prescriptions for Apriso®.

- 38 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
ao NOON

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 40 of 81

155. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

156. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

157. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of California—through any state funded program, including,
without limitation, Medicaid—for Apriso®.

158. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of California.

159. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of California. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

160. The State of California, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
California would not have paid but for Defendants’ illegal conduct.

161. By reason of Defendants’ acts, the State of California has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

162. Additionally, the State of California is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

163. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of California pursuant to Cal. Gov’t Code § 12652(c)(1).

- 39 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
be Ww bv

Oo SF SN DH SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 41 of 81

Count I
Colorado Medicaid False Claims Act
Colo. Rev. Stat. §§ 25.5-4-303.5 to -310

164. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

165. This is a claim for treble damages and penalties under the Colorado Medicaid False
Claims Act.

166. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

167. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

168. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®. |

169. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Colorado—through any state funded program, including,
without limitation, Medicaid—for Apriso®.

170. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Colorado.

171. _ Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Colorado. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

172. The State of Colorado, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

Connecticut would not have paid but for Defendants’ illegal conduct.

- 40 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
nH A

Oo co ms

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 42 of 81

173. By reason of Defendants’ acts, the State of Colorado has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

174. Additionally, the State of Colorado is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

175. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

State of Colorado pursuant to Colo. Rev. Stat § 25.5-4-306(2).

Count IV
Connecticut False Claims Act
Conn. Gen. Stat. §§ 4-274 to -289

176. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

177. ‘This is a claim for treble damages and penalties under the Connecticut False Claims
Act.

178. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for

prescriptions for Apriso®.

179. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

180. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

181. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Connecticut—through any state funded program,
including, without limitation, Medicaid—for Apriso®.

182. Through the acts described herein, Defendants knowingly presented, or caused to be

presented, false or fraudulent claims to the State of Connecticut.

-4] -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
cs

— A ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 43 of 81

183. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Connecticut. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

184. The State of Connecticut, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Connecticut would not have paid but for Defendants’ illegal conduct.

185. By reason of Defendants’ acts, the State of Connecticut has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

186. Relator has standing as a gu tam relator to bring this cause of action on behalf of the

State of Connecticut pursuant to Conn. Gen. Stat. § 4-277(a).

Count V
Delaware False Claims and Reporting Act
Del. Code Ann. tit. 6, §§ 1201-1211

187. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

188. This is a claim for treble damages and penalties under the Delaware False Claims and
Reporting Act.

189. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

190. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

191. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for

Apriso®.

42.
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
bk WwW Ww

oe Oo ss DH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 44 of 81

192. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Delaware —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

193. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Delaware.

194. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Delaware. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

195. The State of Delaware, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Delaware would not have paid but for Defendants’ illegal conduct.

196. By reason of Defendants’ acts, the State of Delaware has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

197. Relator has standing as a gué tam relator to bring this cause of action on behalf of the

State of Delaware pursuant to Del. Code Ann. tit. 6, § 1203(b)(1).

Count VI
Florida False Claims Act
Fla. Stat. §§ 68.081-.09

198. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

199. This is a claim for treble damages and penalties under the Florida False Claims Act.

200. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

201. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and

approval for prescriptions for Apriso®.

- 43 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 45 of 81

202. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or

statement material to a false or fraudulent claim for payment and approval for prescriptions for

Apriso®.

203. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Florida —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

204. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Florida.

205. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Florida. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

206. The State of Florida, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Florida would not have paid but for Defendants’ illegal conduct.

207. By reason of Defendants’ acts, the State of Florida has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

208. Additionally, the State of Florida is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

209. Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Florida pursuant to Fla. Stat. § 68.083(2).

Count VII
Georgia False Medicaid Claims Act
Ga. Code Ann. §§ 49-4-168 to -168.6

210. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.
211. This is a claim for treble damages and penalties under the Georgia False Medicaid

Claims Act.

_ 44.
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Oo CO NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 46 of 81

212. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

213. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

214. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

215. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Georgia —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

216. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Georgia.

217. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Georgia. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

218. The State of Georgia, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Georgia would not have paid but for Defendants’ illegal conduct.

219. By reason of Defendants’ acts, the State of Georgia has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

220. Additionally, the State of Georgia is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

221. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of Georgia pursuant to Ga. Code Ann. §49-4-168.2(b).
- 45 -

 

FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Oo CO ~~ NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 47 of 81

Count VII
Hawaii False Claims Act
Haw. Rev. Stat. §§ 661-21 to -31

222. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

223. This is a claim for treble damages and penalties under Hawaii False Claims Act.

224. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

225. Through the acts described above, Defendants knowingly, intentionally, and willfully

made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

226. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

227. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Hawaii —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

228. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Hawaii.

229. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Hawaii. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

230. The State of Georgia, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

Hawaii would not have paid but for Defendants’ illegal conduct.

- 46 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
{a

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 48 of 81

231. By reason of Defendants’ acts, the State of Hawaii has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

232. Additionally, the State of Hawaii is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

233. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of Hawaii pursuant to Haw. Rev. Stat. § 661-25(a).

Count IX
Illinois False Claims Act
740 Ili. Comp. Stat. 175/1-175/8

234. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

235. This is a claim for treble damages and penalties under the Illinois False Claims Act.

236. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

237. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

238. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

239. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Illinois —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

240. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Illinois.

241. Relator cannot at this time identify all of the false claims for payment that were caused

by Defendants’ conduct. The false claims were presented by numerous separate entities across the

-47-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Bo

oOo S&F SN DN OH Ee WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 49 of 81

State of Illinois. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

242. The State of Illinois, unaware of the falsity of the records, statements and claims made
or caused to be made by Defendants, paid and continues to pay the claims that the State of Illinois
would not have paid but for Defendants’ illegal conduct.

243. By reason of Defendants’ acts, the State of Illinois has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

244. Additionally, the State of Illinois is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

245. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of Illinois pursuant to 740 Ill. Comp. Stat. 175/4(b)(1).

Count X
Indiana False Claims and Whistleblower Protection Act
Ind. Code §§ 5-11-5.5-1 to -18

246. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

247. This is a claim for treble damages and penalties under the Indiana False Claims and
Whistleblower Protection Act.

248. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

249. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

250. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for

Apriso®,

- 48 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
N

mo Oo DY DH AW B&B Ww

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 50 of 81

251. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Indiana —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

252. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Indiana.

253. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Indiana. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

254. The State of Indiana, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Indiana would not have paid but for Defendants’ illegal conduct.

255. By reason of Defendants’ acts, the State of Indiana has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

256. Additionally, the State of Indiana is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

257. Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Indiana pursuant to Ind. Code § 5-11-5.5-4(a).

Count XI
Iowa False Claims Act
Iowa Code §§ 685.1-.7

258. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

259. This is a claim for treble damages and penalties under the Iowa False Claims Act.

260. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for

prescriptions for Apriso®.

- 49 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oO CO SA UAW BR WH to

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 51 of 81

261. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

262. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

263. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Iowa —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

264. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Iowa.

265. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Iowa. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

266. The State of Iowa, unaware of the falsity of the records, statements and claims made
or caused to be made by Defendants, paid and continues to pay the claims that the State of Iowa
would not have paid but for Defendants’ illegal conduct.

267. By reason of Defendants’ acts, the State of Iowa has been damaged, and continues to
be damaged, in substantial amount to be determined at trial.

268. Additionally, the State of Iowa is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes,

269. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

State of lowa pursuant to Iowa Code § 685.3(2)(a).

- 50 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Oo SF SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 52 of 81

Count XII
Louisiana Medical Assistance Programs Integrity Law
La. Rev. Stat. Ann. §§ 46:437-:440

270. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

271. This is a claim for treble damages and penalties under the Louisiana Medical
Assistance Programs Integrity Law.

272. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

273. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

274. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

275. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Louisiana —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

276. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Louisiana.

277. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Louisiana. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

278. The State of Louisiana, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

Louisiana would not have paid but for Defendants’ illegal conduct.

-51-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
So CO ST KH WA Bp

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 53 of 81

279. By reason of Defendants’ acts, the State of Louisiana has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

280. Additionally, the State of Louisiana is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes,

281. Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Louisiana pursuant to La. Rev. Stat. Ann. § 46:439.1.

Count XIII
Maryland False Health Claims Act
Md. Code Ann., Health-Gen. §§ 2-601 to -611

282. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

283. This is a claim for treble damages and penalties under the Maryland False Health
Claims Act.

284. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

285. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

286. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

287. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Maryland —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

288. Through the acts described herein, Defendants knowingly presented, or caused to be

presented, false or fraudulent claims to the State of Maryland.

-§2-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
r

Oo Oo SI DH tT BR BH BF we

BNR P RP YP NR NN DY Be Be ew ee Oe eR ee DW Be
ota YM FY HS KF Seo w&e A A A RF BH 2S

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 54 of 81

289. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Maryland. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

290. The State of Maryland, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Maryland would not have paid but for Defendants’ illegal conduct.

291. By reason of Defendants’ acts, the State of Maryland has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

292. Additionally, the State of Maryland is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

293. Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Maryland pursuant to Md. Code Ann., Health-Gen. § 2-604(a)(1).

Count XTV
Massachusetts False Claims Act
Mass. Gen. Laws ch. 12, §§ 5A-5O

294. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

295. This is a claim for treble damages and penalties under the Massachusetts False Claims
Act. |

296. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

297. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

298. ‘Through the acts described above, Defendants conspired to (a) present, or cause to be

presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or

- 53 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
I DH WwW

oo

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 55 of 81

statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

299. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the Commonwealth of Massachusetts —through any state funded
program, including, without limitation, Medicaid—for Apriso®.

300. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the Commonwealth of Massachusetts.

301. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
Commonwealth of Massachusetts. Relator has no control over or dealings with such entities and has
no access to the records in their possession.

302. The Commonwealth of Massachusetts, unaware of the falsity of the records,
statements and claims made or caused to be made by Defendants, paid and continues to pay the
claims that the Commonwealth of Massachusetts would not have paid but for Defendants’ illegal
conduct.

303. By reason of Defendants’ acts, the Commonwealth of Massachusetts has been
damaged, and continues to be damaged, in substantial amount to be determined at trial.

304. Additionally, the Commonwealth of Massachusetts is entitled to a statutory penalty
for each and every violation alleged herein to be determined by the Court in accordance with the
relevant statutes.

305. Relator has standing as a gui tam relator to bring this cause of action on behalf of the

Commonwealth of Massachusetts pursuant to Mass. Gen. Laws. ch, 12, § 5C(2).

Count XV
Michigan Medicaid False Claims Act
Mich. Comp. Laws §§ 400.601-.615

306. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.
307. This is a claim for treble damages and penalties under the Michigan Medicaid False

Claims Act.

-54-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oOo SC SI DH NA Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 56 of 81

308. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

309. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

310. | Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®,

311. _ Because of Defendants? violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Michigan —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

312. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Michigan.

313. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Michigan. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

314. The State of Michigan, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Michigan would not have paid but for Defendants’ illegal conduct.

315. By reason of Defendants’ acts, the State of Michigan has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

316. Additionally, the State of Michigan is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

317. _ Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Michigan pursuant to Mich. Comp. Laws § 400.610a(1).

~ 55 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
So S SY NH WN gf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 57 of 81

Count XVI
Minnesota False Claims Act
Minn. Stat. §§ 15C.01-.16

318. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

319. This is a claim for treble damages and penalties under the Minnesota False Claims
Act.

320. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

321. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

322. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

323. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Minnesota —through any state funded program,
including, without limitation, Medicaid—for Apriso®,

324. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Minnesota.

325. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Minnesota. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

326. The State of Minnesota, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

Minnesota would not have paid but for Defendants’ illegal conduct.

- 56 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR.

 
So Se SN DN AH BP WH LF we

BS PPR RP N NR Ye eB ew ew Be ew A AW LD 8
oot NM FY NF Se eH A AaeE DBD Hx Ss

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 58 of 81

327. By reason of Defendants’ acts, the State of Minnesota has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

328. Additionally, the State of Minnesota is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

329. Relator has standing as a gui tam relator to bring this cause of action on behalf of the

State of Minnesota pursuant to Minn. Stat. § 15C.05.

Count XVII
Montana False Claims Act

Mont. Code Ann. §§ 17-8-401 to -413

330. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

331. This is a claim for treble damages and penalties under the Montana False Claims Act.

332. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

333. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

334, Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®,

335. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Montana —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

336. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Montana.

337. Relator cannot at this time identify all of the false claims for payment that were caused

by Defendants’ conduct. The false claims were presented by numerous separate entities across the

-~57-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
r

Go Oo SI NHN WN B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 59 of 81

State of Montana. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

338. The State of Montana, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Montana would not have paid but for Defendants’ illegal conduct.

339. By reason of Defendants’ acts, the State of Montana has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

340. Additionally, the State of Montana is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

341. Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Montana pursuant to Mont. Code Ann. § 17-8-406(1).

Count XVIII
Nevada Submission of False Claims to State or Local Government
Nev. Rev. Stat. §§ 357.010-.250

342. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

343. This is a claim for treble damages and penalties under the Nevada statute relating to
the Submission of False Claims to State or Local Government, Nev. Rev. Stat. §§ 357.010-.250

344. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

345. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

346. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for

Apriso®.

- 58 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
mn BP WwW BP

oOo CO SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 60 of 81

347, Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Nevada —through any state funded program, including,
without limitation, Medicaid—for Apriso®,

348. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Nevada.

349. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Nevada. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

350. The State of Nevada, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Nevada would not have paid but for Defendants’ illegal conduct.

351. By reason of Defendants’ acts, the State of Nevada has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

352. Additionally, the State of Nevada is entitled toa statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes,

353. _ Relator has standing as a gui tam relator to bring this cause of action on behalf of the

State of Nevada pursuant to Nev. Rev. Stat. § 357.080.

Count XIX
New Jersey False Claims Act
N.J. Stat. Ann. §§ 2A:32C-1 to -18

354. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

355. This is a claim for treble damages and penalties under the New Jersey False Claims
Act.

356. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for

prescriptions for Apriso®.

 

- 59-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oO FF SD DH A BR WH Pp Ke

PNR YP NY BN NR BD NY eB Be ew ee ew ew Rw Be OL GL
Stn YM FY NF SB we AAA RBH 2S

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 61 of 81

357. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

358. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

359. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of N ew Jersey —through any state funded program,
including, without limitation, Medicaid—for Apriso®.

360. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of N ew Jersey.

361. _ Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of New Jersey. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

362. The State of New Jersey, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
New Jersey would not have paid but for Defendants’ illegal conduct.

363. By reason of Defendants’ acts, the State of New Jersey has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

364. Additionally, the State of New Jersey is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

365. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

State of New Jersey pursuant to N.J. Stat. Ann. § 2A:32C-5(b).

- 60 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oO SF ND AW BB WH Pp we

Be NP YP YB N NR NY NY Be Be Be ewe ew ewe Ww DW Ln DL
ora YM FY NHN KF SG SD we QW AA BR BH 2S

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 62 of 81

Count XX
New Mexico Medicaid False Claims
N.M. Stat. Ann. §§ 27-14-1 to -15

366. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

367. This is a claim for treble damages and penalties under the New Mexico Medicaid
False Claims Act.

368. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

369. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

370. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

371. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of New Mexico—through any state funded program,
including, without limitation, Medicaid—for Apriso®.

372. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of New Mexico.

373. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of New Mexico. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

374. The State of New Mexico, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

New Mexico would not have paid but for Defendants’ illegal conduct.

-61 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
& Ww bh

“I Ha ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 63 of 81

375. By reason of Defendants’ acts, the State of New Mexico has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

376. Additionally, the State of New Mexico is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

377. _ Relator has standing as a gui tam relator to bring this cause of action on behalf of the

State of New Mexico pursuant to N.M. Stat. Ann. § 27-14-7.

Count XXI
New Mexico Fraud Against Taxpayers Act
N.M. Stat. Ann. §§ 44-9-1 to -14

378. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

379. This is a claim for treble damages and penalties under the New Mexico Fraud Against
Taxpayers Act.

380. Through the acts described herein, Defendants knowingly, intentionally, and willfully
violated the New Mexico Fraud Against Taxpayers Act.

381. Relator has standing as a gui tam relator to bring this cause of action on behalf of the

State of New Mexico pursuant to N.M. Stat. Ann. § 44-9-5,

Count XXII
New York False Claims Act
N.Y. State Fin. Law §§ 187-194

382. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

383. This is a claim for treble damages and penalties under the New York False Claims
Act.

384, Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

385. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and

approval for prescriptions for Apriso®.

~ 6? -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
&e WwW bP

Oo CO ~1) DH wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 64 of 81

386. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

387. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of New York—through any state funded program, including,
without limitation, Medicaid—for Apriso®,

388. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of New York.

389. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of New York. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

390. The State of New York, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
New York would not have paid but for Defendants’ illegal conduct.

391. By reason of Defendants’ acts, the State of New York has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

392. Additionally, the State of New York is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

393. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of New York pursuant to N.Y. State Fin. Law § 190(2)(a).

Count XXIII
North Carolina False Claims Act
N.C. Gen. Stat. §§ 1-605 to -618

394. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.
395. This is a claim for treble damages and penalties under the North Carolina False

Claims Act.

- 63 -
FIRST AMENDED COMPLAINT CASE NO, 4:18-CV-01496-DMR

 
So CO “SD DA WN BF

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 65 of 81

396. ‘Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

397. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

398. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

399. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of North Carolina—through any state funded program,
including, without limitation, Medicaid—for Apriso®.,

400. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of North Carolina.

401. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of North Carolina. Relator has no control over or dealings with such entities and has no access
to the records in their possession.

402. The State North Carolina, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
North Carolina would not have paid but for Defendants? illegal conduct.

403. By reason of Defendants’ acts, the State of North Carolina has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

404. Additionally, the State of North Carolina is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

405. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

State of North Carolina pursuant to N.C. Gen. Stat. § 1-608(b).

- 64 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
So © SI DN AW BB WwW PO KL

BRP YP RN NN NY Be Be Be ewe ew Be DW LD
ots YY FF NF SSG we A RAE BH =F BSB

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 66 of 81

Count XXTV
Oklahoma Medicaid False Claims Act
Okla. Stat. tit. 63, §§ 5053-5053.7

406. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

407. This is a claim for treble damages and penalties under the Oklahoma False Claims
Act.

408. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

409. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

410. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

411. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Oklahoma—through any state funded program, including,
without limitation, Medicaid—for Apriso®.

412. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Oklahoma.

413. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Oklahoma. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

414. The State of Oklahoma, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

Oklahoma would not have paid but for Defendants’ illegal conduct.

- 65 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Oo CO DT WN Nn fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 67 of 81

415. By reason of Defendants’ acts, the State of Oklahoma has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

416. Additionally, the State of Oklahoma is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

417, Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of Oklahoma pursuant to Okla. Stat. tit. 63, § 5053.2(B)(1).

Count XXV
Rhode Island False Claims Act
R.I. Gen. Laws §§ 9-1.1-1 to -9

418. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

419. This is a claim for treble damages and penalties under the Rhode Island False Claims
Act. .

420. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

421. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

422. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®,

423. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Rhode Island —through any state funded program,
including, without limitation, Medicaid—for Apriso®.

424. Through the acts described herein, Defendants knowingly presented, or caused to be

presented, false or fraudulent claims to the State of Rhode Island.

- 66 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
Co eo NIN NHN UH SF Ye YP

NO NO NYO BP NHN NO BH LH KN | ee BeBe SF SF SEO RES lULL lc
ao ~~ Of On BF WwW NY KH DGD BO Oo SN DBD UH FF WY NY YF O&O

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 68 of 81

425. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Rhode Island. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

426. The State of Rhode Island, unaware of the falsity of the records, statements and
claims made or caused to be made by Defendants, paid and continues to pay the claims that the State
of Rhode Island would not have paid but for Defendants’ illegal conduct.

427. By reason of Defendants’ acts, the State of Rhode Island has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

428. Additionally, the State of Rhode Island is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

429. Relator has standing as a quz tam relator to bring this cause of action on behalf of the

State of Rhode Island pursuant to R.I. Gen. Laws § 9-1.1-4(b).

Count XX VI
Tennessee Medicaid False Claims Act
Tenn. Code Ann. §§ 7-5-181 to -185

430. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

431. This is a claim for treble damages and penalties under the Tennessee Medicaid False
Claims Act.

432. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

433. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

434. Through the acts described above, Defendants conspired to (a) present, or cause to be

presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or

-67-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
i)

Oo S&S Ss DR A BR Ww

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 69 of 81

statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

435. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Tennessee—through any state funded program,
including, without limitation, Medicaid—for Apriso®.

436. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Tennessee.

437. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Tennessee. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

438. The State of Tennessee, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Tennessee would not have paid but for Defendants’ illegal conduct.

439. By reason of Defendants’ acts, the State of Tennessee has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

440. Additionally, the State of Tennessee is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

441. Relator has standing as a gud tam relator to bring this cause of action on behalf of the

State of Tennessee pursuant to Tenn. Code Ann. § 71-5-183(b)(1).

Count XXVII
Texas Medicaid Fraud Prevention Law
Tex. Hum. Res. Code Ann. §§ 36.001-.132

442. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

443. This is a claim for treble damages and penalties under the Texas Medicaid Fraud

Prevention Law.

- 68 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 70 of 81

444, Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

445. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

446. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®. |

447. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of ‘Texas —through any state funded program, including,
without limitation, Medicaid—for Apriso®,

448. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Texas.

449. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Texas. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

450. The State of Texas, unaware of the falsity of the records, statements and claims made
or caused to be made by Defendants, paid and continues to pay the claims that the State of Texas
would not have paid but for Defendants’ illegal conduct.

451. By reason of Defendants’ acts, the State of Texas has been damaged, and continues to
be damaged, in substantial amount to be determined at trial.

452. Additionally, the State of Texas is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

453. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of Texas pursuant to Tex. Hum. Res. Code Ann. § 36.101.

- 69 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
& Ww

So So NS NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 71 of 81

Count XXVIII

Vermont False Claims Act
Vt. Stat. Ann. tit. 32, §§ 630-642

454. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

455. This is a claim for treble damages and penalties under the Vermont False Claims Act.

456. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

457. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

458. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

459. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Vermont —through any state funded program, including,
without limitation, Medicaid—for Apriso®.

460. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Vermont.

461. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Vermont. Relator has no control over or dealings with such entities and has no access to the
records in their possession.

462. The State of Vermont, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of

Vermont would not have paid but for Defendants’ illegal conduct.

-70 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
.o wo ~ a A & ww Bho —_

2 SRP BRP RNR NR NY ee eB ew Be en Bw AW LD 8
eta YM FY SNF See AR aDE BDH = SB

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 72 of 81

463. By reason of Defendants’ acts, the State of Vermont has been damaged, and continues
to be damaged, in substantial amount to be determined at trial.

464. Additionally, the State of Vermont is entitled to a statutory penalty for each and every
violation alleged herein to be determined by the Court in accordance with the relevant statutes.

465. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

State of Vermont pursuant to Vt. Stat. Ann. tit. 32, § 632(b)(1).

Count XXIX
Virginia Fraud Against Taxpayers Act

Va. Code Ann. §§ 8.01-216.1 to .19

466. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

467. This is a claim for treble damages and penalties under the Virginia Fraud Against
Taxpayers Act.

468. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

469. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

470. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®,

471. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the Commonwealth of Virginia—through any state funded program,
including, without limitation, Medicaid—for Apriso®.

472. Through the acts described herein, Defendants knowingly presented, or caused to be

presented, false or fraudulent claims to the Commonwealth of Virginia.

-71-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
ao SN NDN A BRB WD

XO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 73 of 81

473. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
Commonwealth of Virginia. Relator has no control over or dealings with such entities and has no
access to the records in their possession.

474, The Commonwealth of Virginia, unaware of the falsity of the records, statements and
claims made or caused to be made by Defendants, paid and continues to pay the claims that the
Commonwealth of Virginia would not have paid but for Defendants’ illegal conduct.

475. By reason of Defendants’ acts, the Commonwealth of Virginia has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

476. Additionally, the Commonwealth of Virginia is entitled to a statutory penalty for each
and every violation alleged herein to be determined by the Court in accordance with the relevant
statutes.

477. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

Commonwealth of Virginia pursuant to Va. Code Ann. § 8.01-216.5(A).

Count XXX
Washington State Medicaid Fraud False Claims Act
Wash. Rev. Code §§ 74.66.005-.130

 

478. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.

479. ‘This is a claim for treble damages and penalties under the Washington State Medicaid
Fraud False Claims Act.

480. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

481. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

482. Through the acts described above, Defendants conspired to (a) present, or cause to be

presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or

-72 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
So Se SN DH MH BR WH PO we

mB NR Ye NY YN NR NR RD Be ee ee Se ee Oe Re
ot NM FF YN FF S © we A A BAR OH 2S

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 74 of 81

statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

483. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the State of Washington—through any state funded program,
including, without limitation, Medicaid—for Apriso®.

484. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the State of Washington.

485. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
State of Washington. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

486. The State of Washington, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that the State of
Washington would not have paid but for Defendants’ illegal conduct.

487. By reason of Defendants’ acts, the State of Washington has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

488. Additionally, the State of Washington is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes,

489. Relator has standing as a qui tam relator to bring this cause of action on behalf of the

State of Washington pursuant to Wash. Rev. Code § 74.66.050.

Count XXXI
The District of Columbia False Claims Law
D.C. Code §§ 2-381.01 to .09

490. Relator realleges and incorporates by reference all foregoing allegations as though
fully set forth herein.
491. This is a claim for treble damages and penalties under the District of Columbia False

Claims Law.

-73-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
bo

So Co “SY DA A FB WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 75 of 81

492. Through the acts described above, Defendants knowingly, intentionally, and willfully
presented, or caused to be presented, false or fraudulent claims for payment and approval for
prescriptions for Apriso®.

493. Through the acts described above, Defendants knowingly, intentionally, and willfully
made or used a false record or statement material to a false or fraudulent claim for payment and
approval for prescriptions for Apriso®.

494. Through the acts described above, Defendants conspired to (a) present, or cause to be
presented, false or fraudulent claims for payment and approval; and (b) make or use a false record or
statement material to a false or fraudulent claim for payment and approval for prescriptions for
Apriso®.

495. Because of Defendants’ violations the false claims statutes alleged herein, Defendants
were not entitled to be paid by the District of Columbia —through any state funded program,
including, without limitation, Medicaid—for Apriso®.

496. Through the acts described herein, Defendants knowingly presented, or caused to be
presented, false or fraudulent claims to the District of Columbia.

497. Relator cannot at this time identify all of the false claims for payment that were caused
by Defendants’ conduct. The false claims were presented by numerous separate entities across the
District of Columbia. Relator has no control over or dealings with such entities and has no access to
the records in their possession.

498. The District of Columbia, unaware of the falsity of the records, statements and claims
made or caused to be made by Defendants, paid and continues to pay the claims that District of
Columbia would not have paid but for Defendants’ illegal conduct.

499. By reason of Defendants’ acts, the District of Columbia has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

500. Additionally, the District of Columbia is entitled to a statutory penalty for each and
every violation alleged herein to be determined by the Court in accordance with the relevant statutes.

501. Relator has standing as a qué tam relator to bring this cause of action on behalf of the

District of Columbia pursuant to D.C. Code § 2-381.03(b)(1).

- 74 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
&B Ww bt

“ID

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 76 of 81

PRAYER FOR RELIEF

WHEREFORE, Relator prays for judgment against Defendants as follows:

A. That Defendants cease and desist from violating 31 U.S.C. §§ 3729-3733, and the
relevant parts of each statute applicable to the Plaintiff States as set forth above;

B. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the United States has sustained because of Defendants’ actions, plus a civil
penalty of not less than $5,500 and not more than $22,363 for each violation of 31 U.S.C. §§ 3729-
3733;

C. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of California has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the California False
Claims Act, Cal. Gov’t Code §§ 12650-12656;

D. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Colorado has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Colorado
Medicaid False Claims Act, Colo. Rev. Stat §§ 25.5-4-303.5 to -310;

E. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Connecticut has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Connecticut False
Claims Act, Conn. Gen. Stat. §§ 4-274 to -289;

F, That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Delaware has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Delaware False
Claims and Reporting Act, Del. Code Ann. tit. 6, §§ 1201-1211;

G. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Florida has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Florida False Claims

Act, Fla. Stat. §§ 68.081-.09;

-75-
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
bb WwW NWN

SN HD GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 77 of 81

H. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Georgia has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Georgia False
Medicaid Claims Act, Ga. Code Ann. §§ 49-4-168 to -168.6;

I, That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Hawaii has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Hawaii False Claims
Act, Haw. Rev. Stat. §§ 661-21 to -31;

J. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Illinois has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Illinois False Claims
Act, 740 Ill. Comp. Stat. 175/1-175/8;

K. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Indiana has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Indiana False Claims
and Whistleblower Protection Act, Ind. Code §§ 5-11-5.5-1 to -18;

L. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Iowa has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of Iowa False Claims Act,
Iowa Code §§ 685.1-.7;

M. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Louisiana has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Louisiana Medical
Assistance Programs Integrity Law, La. Rev. Stat. Ann. §§ 46:437-:440;

N. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Maryland has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Maryland False

Health Claims Act, Md. Code Ann., Health-Gen. §§ 2-601 to -611;

- 76 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
oO CoS SDH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

mA BP WwW ob

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 78 of 81

O. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages Commonwealth of Massachusetts has sustained because of Defendants’
actions, plus a civil penalty for the maximum amount allowed by statute, for each violation of the
Massachusetts False Claims Act, Mass. Gen. Laws ch. 12, §§ 5A-50;

P. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Michigan has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Michigan
Medicaid False Claims Act, Mich. Comp. Laws. §§ 400.601-.615;

Q. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Minnesota has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Minnesota False
Claims Act, Minn. Stat, §§ 15C.01-.16;

R. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Montana has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Montana False
Claims Act, Mont. Code Ann. §§ 17-8-401 to -413;

5. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Nevada has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Nevada statute
concerning Submission of False Claims to State or Local Government, Nev. Rev. Stat. §§ 357.010-
250;

T. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of New Jersey has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the N ew Jersey False
Claims Act, NJ. Stat. Ann. §§ 2A:32C-1 to -18;

U. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of New Mexico has sustained because of Defendants’ actions, plus

a civil penalty for the maximum amount allowed by statute, for each violation of the New Mexico

| -71 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
c

MW & Ww bd

“1D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 79 of 81

Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-14-1 to -15; and the New Mexico Fraud Against
Taxpayers Act, N.M. Stat. Ann. §§ 44-9-1 to -14.

V. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of New York has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the New York False
Claims Act, N.Y. State Fin. Law §§ 187-194;

W. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of North Carolina has sustained because of Defendants’ actions,
plus a civil penalty for the maximum amount allowed by statute, for each violation of the North
Carolina False Claims Act, N.C. Gen. Stat. §§ 1-605 to -618;

X. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Oklahoma has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Oklahoma
Medicaid False Claims Act, Okla. Stat. tit. 63, §§ 5053-5053.7;

Y. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Rhode Island has sustained because of Defendants’ actions, plus
a civil penalty for the maximum amount allowed by statute, for each violation of the Rhode Island
False Claims Act, R.I. Gen. Laws §§ 9-1.1-1 to -9;

Z. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Tennessee has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Tennessee
Medicaid False Claims Act, Tenn. Code Ann. §§ 71-5-181 to -185;

AA. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Texas has sustained because of Defendants’ actions, plus a civil
penalty for the maximum amount allowed by statute, for each violation of the Texas Medicaid Fraud
Prevention Law, Tex. Hum. Res. Code Ann. §§ 36.001-.132;

BB. That this Court enter judgment against Defendants in an amount equal to three times

the amount of damages the State of Vermont has sustained because of Defendants’ actions, plus a

- 78 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
& WwW WN

oO Se SS DH GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 80 of 81

civil penalty for the maximum amount allowed by statute, for each violation of the Vermont False
Claims Act, Vt. Stat. Ann. tit. 32, §§ 630-642;

CC. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the Commonwealth of Virginia has sustained because of Defendants? actions,
plus a civil penalty for the maximum amount allowed by statute, for each violation of the Virginia
Fraud Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.1 to 19;

DD. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the State of Washington has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the Washington State
Medicaid Fraud False Claims Act, Wash. Rev. Code §§ 74.66.005~.130;

EE. That this Court enter judgment against Defendants in an amount equal to three times
the amount of damages the District of Columbia has sustained because of Defendants’ actions, plus a
civil penalty for the maximum amount allowed by statute, for each violation of the District of
Columbia False Claims Act, D.C. Code §§ 2-381.01 to .09;

FF. That Relator be awarded the maximum amount allowed pursuant to 31 U.S.C.

§ 3730(d), and the relevant provisions of each statute applicable to the Plaintiff States as set forth

above;
GG. That Relator be awarded all costs of this action;
HH. That the Relator be awarded reasonable attorneys’ fees; and
Il. That Relator recover such further and other relief as the Court deems just and proper.
DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby demands a trial
by jury.

-79 -
FIRST AMENDED COMPLAINT CASE NO. 4:18-CV-01496-DMR

 
 

 

Case 3:18-cv-01496-JD Document 10 Filed 10/23/18 Page 81 of 81

Dated: October 23, 2018

Joseph R. Saveri (State Bar No. 130064)
Nicomedes Sy Herrera (State Bar No. 275332)
Steven N. Williams (State Bar No. 175489)
Kevin Rayhill (State Bar No. 267496

Kyla Gibboney (State Bar No. 301441)

V Chai Oliver Prentice (State Bar No. 309807)
JOSEPH SAVERI LAW FIRM, INC.

601 California Street, Suite 1000

San Francisco, California 94108

Telephone: OS 500-6800

Facsimile: (415) 395-9940

By: 4 mh spans
Joseph R. Saveri
Attorpeys for Plaintiffs

United States of America; the States of California,
Colorado, Connecticut, Delaware, Florida, Georgia,
Hawaii, Illinois, Indiana, lowa, Louisiana, Maryland,
Michigan, Minnesota, Montana, Nevada, New Jersey,
New Mexico, New York, North Carolina, Oklahoma,
Rhode Island, Tennessee, Texas, Vermont, and
Washington; the Commonwealths of Massachusetts
and Virginia; and the District of Columbia, ex rel.
Zachary Silbersher

- 80 -

 

FIRST AMENDED COMPLAINT

CASE NO. 4:18-CV-01496-DMR

 
